Exhibit 10.1

May 20, 2009

Gottschalks Inc.
7 River Park Place East
Fresno, California 93729
Attention: James R. Famalette, Chairman and Chief Executive Officer

Re: Purchase of Certain Nonresidential Real Property Interests of Gottschalks
Inc.

Dear Sir:

Reference is made to that certain Motion of Debtor and Debtor in Possession for
Order: (A) Setting (1) Date to Conduct Auction of Debtor's Interests in
Nonresidential Real Property Leases, and (2) Hearing Date for Approval of
Auction; (B) Approving Bid Procedures and Terms of Auction; (C) Establishing
Cure Amounts; (D) Authorizing Debtor to Enter into Lease Termination Agreements;
(E) Approving Abandonment of Personal Property; (F) Approving and Authorizing
Sale of Leases to Highest or Best Bidder Free and Clear of All Liens, Interests,
Claims and Encumbrances Pursuant to Sections 105, 363, and 365 of the Bankruptcy
Code; (G) Waiving the Requirements of Federal Rules of Bankruptcy Procedure
6004(G) and 6006(D); and (H) Granting Related Relief, filed by Gottschalks Inc.,
a Delaware corporation and debtor in possession (the "Company"), with the United
States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court") on
April 21, 2009 (as such motion may hereafter be amended by the Company and
approved by final order of the Bankruptcy Court, the "Bid Procedures Motion"),
pursuant to which the Company seeks Bankruptcy Court authority to sell certain
of the Company's real property interests at an auction (the "Auction") to be
held on or about May 28, 2009, in accordance with the Bidding Procedures
attached as Exhibit B to the Bid Procedures Motion (as such procedures may
hereafter be amended by the Company and approved by order of the Bankruptcy
Court, the "Bid Procedures"). In connection with the Auction, and in accordance
with the Bid Procedures as modified by this agreement, Forever 21 Retail, Inc.,
a California corporation, or its permitted assignee in accordance with Section
12.1 below (the "Buyer"), is pleased to have the opportunity to present this
binding letter agreement (this "Agreement") for the acquisition of the three (3)
fee simple properties owned by the Company and identified on Exhibit A attached
hereto (the "Fee Simple Interests") and up to fourteen (14) of the Company's
leasehold interests identified on Exhibit B attached hereto (the "Leasehold
Interests") and the related leases and other contracts listed on Exhibit C
attached hereto (the "Contracts" and, together with the Leasehold Interests and
the Fee Simple Interests, the "Real Property Interests"), all upon the terms and
conditions set forth herein but subject to the Bid Procedures (collectively, the
"Acquisition"); provided, however, that in the event of any inconsistencies
between this Agreement and the Bid Procedures, this Agreement shall control.

Purchase and Sale of Designated Real Property Interests.

Subject to the terms and conditions of this Agreement, at Closing (as defined
below), the Buyer shall purchase, and the Company shall sell, the Real Property
Interests described in
Sections 1.1
and
1.2
below (the "
Designated Real Property Interests
"), free and clear of all liens, claims, encumbrances and other interests of
third parties

pursuant to Sections 105, 363, and 365 of the United States Bankruptcy Code (the
"
Bankruptcy Code
"). The transactions contemplated hereby are valued collectively and therefore
constitute a package deal that must include each and every Designated Real
Property Interest;
provided
,
however
, that the Buyer may exercise its sole right to remove therefrom any Leasehold
Interest (or Contract applicable thereto) in accordance with
Section 1.2.1
, and;
provided further
, that, notwithstanding anything to the contrary in this Agreement, but subject
to the payment of the Break-Up Fee (as defined below) as and when required
pursuant to
Section 10.2.4
, the Company shall be entitled at any time prior to the entry of the Sale Order
(as defined below) to pursue, negotiate, enter into and consummate any one or
more Alternative Transactions (as defined below) in accordance with
Section 8.1.1
.



1.1.   Fee Simple Interests. The Company shall sell, and the Buyer shall
purchase, all of the Company's right, title and interest of any kind or nature
in and to the Fee Simple Interests, including all appurtenances thereto and
improvements thereon.

1.1.1.   At Closing, the Company shall transfer and convey to the Buyer all of
its right, title and interest in and to the Fee Simple Interests, free and clear
of all liens (including, without limitation, monetary liens representing monies
owed), claims, encumbrances and security interests except for the following
matters, which are hereinafter referred to as the "Permitted Exceptions":

those matters appearing on the Title Commitments (as defined below) not
otherwise objected to in writing by the Buyer pursuant to Section 1.1.2;

those matters appearing on the Title Commitments that are objected to in writing
by the Buyer, as provided in Section 1.1.2, but which the Company has been
unable or unwilling to remove or cure, and subject to which the Buyer has
elected in writing to accept the conveyance of the Fee Simple Interests, as set
forth in Section 1.1.2 below;

the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided; and

all local, state and federal laws, ordinances or governmental regulations,
including but not limited to building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property.

1.1.2.   The Buyer and the Company shall work with the Title Company to cause
the Title Company to provide updated preliminary title reports, title
commitments or proformas, together with all underlying documents relating to the
title exceptions identified therein (the "Title Commitments") as soon as
practicable following the date hereof. Within three (3) business days of receipt
of any Title Commitment, the Buyer shall notify the Company of any materially
unsatisfactory matters appearing on such Title Commitment(s) that are
objectionable to the Buyer (the "Title Objections"). If the Buyer does not so
notify the Company of its Title

2

--------------------------------------------------------------------------------



Objections on or before the later of (i) the third (3rd) business day after
receipt of the Title Commitment(s) or (ii) May 22, 2009, the Buyer shall be
deemed to have accepted all matters referenced in such Title Commitment(s) and
all such matters thereon shall be deemed Permitted Exceptions. In the event the
Company receives any Title Objections from the Buyer, the Company may elect (but
shall not be obligated) to attempt to remove, or cause to be removed at its
expense, any such Title Objections and shall give the Buyer written notice
within three (3) business days of receipt of notice of the Title Objections, (i)
that the Company intends to cure any Title Objections (which may be by order of
the Bankruptcy Court), or (ii) that the Company elects not to or is unable to
cure any Title Objections. If the Company fails to notify the Buyer in writing
of its election within said three (3) business day period, the Company shall be
deemed to have elected not to cause such exception to be cured. The procurement
by the Company of a commitment for the issuance of an endorsement to the Title
Policy (as defined below) satisfactory to Buyer and insuring Buyer against any
title exception which was disapproved pursuant to this Section 1.1.2 shall be
deemed a cure by the Company of such disapproval. If the Company gives the Buyer
notice under clause (ii) above, then the Buyer may elect by written notice to
the Company, on or before the date that is three (3) business days prior to the
date of the Auction, as its sole and exclusive remedy therefore, to either (a)
terminate this Agreement in accordance with Section 10.1.4(a), or (b) waive such
Title Objections, in which event such Title Objections shall be deemed Permitted
Exceptions and the Closing shall occur as herein provided without any reduction
of or credit against the Purchase Price (as defined below) except as otherwise
provided in Section 3.1.1; provided, however, that prior to any termination of
this Agreement by the Buyer as contemplated by clause (a) above, the Company and
the Buyer shall work in good faith to attempt to resolve such Title Objections.
In the event the Buyer fails to notify the Company in writing on or before the
date that is three (3) business days prior to the date of the Auction of its
election to terminate this Agreement or waive its Title Objections pursuant to
the foregoing sentence, such failure to respond shall be deemed a waiver by the
Buyer as provided in clause (b) of the immediately preceding sentence

1.1.3.   Evidence of delivery of such title shall be the issuance by Chicago
Title Company (the "Title Company"), at the Buyer's cost, of a CLTA Standard
Coverage Owner's Policy of Title Insurance (the "Title Policy") covering each of
the Fee Simple Interests, with liability in the amount to be determined by the
Buyer, insuring title to the Fee Simple Interests to be vested in the Buyer,
subject only to the Permitted Exceptions; provided, however, that if the Buyer
has delivered to the Title Company prior to the Closing a Survey in compliance
with all applicable ALTA requirements, then the Buyer may request that the
foregoing policy be an ALTA Extended Coverage Owner's Policy of Title Insurance.

1.2.   Leasehold Interests.

1.2.1.   The Company shall assume and assign to the Buyer, pursuant to Section
365(f) of the Bankruptcy Code, all of the Company's right, title and interest of
any kind or nature in and to those Leasehold Interests (and corresponding
Contracts) that are selected by the Buyer following the date hereof (the
Leasehold Interests so selected, the "Designated Leasehold Interests" and the
corresponding Contracts, the "Designated Contracts"), with such selection to be
memorialized thereafter by delivery of written notice thereof (the "Leasehold
Designation Notice") from the Buyer to the Company not later than two (2)
business days prior to the Auction, and the Buyer shall assume and accept all
liabilities and obligations of the

3

--------------------------------------------------------------------------------



Company arising out of the Designated Contracts from and after June 11, 2009.
Subject to Sections 1.2.2 and 3.3, the Company shall be responsible for all
liabilities arising out of the Designated Contracts prior to June 11, 2009. Any
Contract not included among the Designated Contracts shall be referred to herein
as an "Excluded Contract."

1.2.2.   Notwithstanding the foregoing, in the event the Buyer delivers the
Leasehold Designation Notice to the Company:

on or before May 20, 2009, at 10:00 a.m. (pacific daylight time), then, with
respect to each of the Designated Leasehold Interests that are:

(i) located outside of the State of California (the "PNW Designated Leasehold
Interests"), the Buyer shall be responsible for all rents, common area
maintenance expenses or other occupancy costs and fees ("Incremental Occupancy
Costs") otherwise owed by the Company under any Designated Contract applicable
to such PNW Designated Leasehold Interest that are accrued during (or are
otherwise attributable to) the period beginning on and after June 5th, 2009
(such date, the "PNW Allocation Date"); and

(ii) located in the State of California, other than the Leasehold Interest
located in Santa Maria, California (the "California Designated Leasehold
Interests"), the Buyer shall be responsible for all Incremental Occupancy Costs
otherwise owed by the Company under any Designated Contract applicable to such
California Designated Leasehold Interest that are accrued during (or are
otherwise attributable to) the period beginning on and after the later of (x)
June 11, 2009, and (y) the date upon which the Liquidation Agent (as defined
below) returns such California Designated Leasehold Interest to the Company at
the conclusion of each GOB Sale (as defined below) conducted at such California
Designated Leasehold Interest (such date, the "California Allocation Date"); or

after May 20, 2009, at 10:00 a.m. (pacific daylight time), then the Buyer shall
be responsible for all Incremental Occupancy Costs otherwise owed by the Company
under any Contract that:

(i) in the case of any Designated Contract, are accrued during (or are otherwise
attributable to) the period beginning on and after the PNW Allocation Date or
the California Allocation Date (as the case may be); and

4

--------------------------------------------------------------------------------



(ii) in the case of any Excluded Contract, are accrued during (or are otherwise
attributable to) the period beginning on the date upon which the Liquidation
Agent returns the Leasehold Interest corresponding to such Excluded Contract to
the Company at the conclusion of each GOB Sale conducted at such Leasehold
Interest and ending on the effective date of rejection of such Excluded
Contract; or

with respect to the Leasehold Interest located in Santa Maria, California (the
"Santa Maria Leasehold Interest"),

(i) on or before June 1, 2009, the Buyer shall be responsible for all
Incremental Occupancy Costs otherwise owed by the Company under any Designated
Contract applicable to the Santa Maria Leasehold Interest that are accrued
during (or are otherwise attributable to) the period beginning on and after the
later of (x) June 11, 2009, and (y) the date upon which the Liquidation Agent
(as defined below) returns the Santa Maria Leasehold Interest to the Company at
the conclusion of each GOB Sale conducted at the Santa Maria Leasehold Interest
(such date, the "Santa Maria Allocation Date"); or

(ii) after June 1, 2009, then the Buyer shall be responsible for all Incremental
Occupancy Costs otherwise owed by the Company under any Contract that: (A) in
the case of any Designated Contract applicable to the Santa Maria Leasehold
Interest, are accrued during (or are otherwise attributable to) the period
beginning on and after the Santa Maria Allocation Date; and (B) in the case of
any Excluded Contract applicable to the Santa Maria Leasehold Interest, are
accrued during (or are otherwise attributable to) the period beginning on the
date upon which the Liquidation Agent returns the Santa Maria Leasehold Interest
to the Company at the conclusion of each GOB Sale conducted at the Santa Maria
Leasehold Interest and ending on the effective date of rejection of such
Excluded Contract;

provided

, however, that the foregoing obligations of the Buyer shall be reduced by the
amount of any similar payments otherwise actually received by the Company from
its Liquidation Agent in respect of such Contracts for such periods of time.



1.2.3.   With respect to the Leasehold Interest located in Yakima, Washington
(the "Yakima Leasehold Interest"), the Buyer shall have until on or before May
26, 2009, to notify to the Company in writing of the Buyer's intention not to
exercise its option to

5

--------------------------------------------------------------------------------



select the Yakima Leasehold Interest pursuant to Section 1.2.1; otherwise, the
Company shall exercise its existing option to extend the term of its lease for
the Yakima Leasehold Interest and, should the Buyer thereafter not purchase the
Yakima Leasehold Interest, the Buyer shall be responsible for any actual
out-of-pocket damages to the Company resulting therefrom, including any amounts
payable and actually paid as a result of the rejection of any Contracts
applicable to the Yakima Leasehold Interest.

1.3.   Cure Amounts; Designated Leases.

1.3.1.   The amounts necessary, pursuant to Section 365 of the Bankruptcy Code,
to cure all defaults, if any, and to pay all actual or pecuniary losses that
have resulted from any such defaults under any Designated Contract (the "Cure
Amounts") shall be paid by the Buyer as and when determined by the Bankruptcy
Court in the Sale Order (as defined below), up to an amount not to exceed one
hundred percent (100%) of the applicable Cure Amounts listed in Exhibit A to the
Bid Procedures Motion, on an aggregate basis, as allowed by the Bankruptcy Court
(the "Cure Cap"); provided, however, that in the event any Designated Contract
(and the corresponding Cure Amount) is not listed in Exhibit A to the Bid
Procedures Motion, the Cure Cap shall be increased by the Cure Amount applicable
to such Designated Contract (as determined by the Bankruptcy Court), provided
that the Company shall hereafter endeavor to provide the Buyer with an estimate
of the Cure Amounts applicable to any Designated Contract not listed on Exhibit
A to the Bid Procedures Motion and the Buyer shall have standing to object to
the Bankruptcy Court's determination of any such Cure Amounts. In addition,
Schedule 1.3.1 attached hereto specifies those Contracts with respect to which
any post-petition payments of any cure amounts have been made by the Company on
or prior to the date hereof, as well as the cure amounts so paid, and the Buyer
hereby acknowledges and agrees that it shall reimburse the Company at Closing
for any such cure amounts so specified on Schedule 1.3.1 to the extent
attributable to a Contract that is designated by the Buyer as a Designated
Contract in the Leasehold Designation Notice; provided, however, that the
aggregate amount of such reimbursements made by the Buyer to the Company at
Closing shall be applied toward the Cure Cap so as to avoid double-counting of
any Cure Amounts. The Buyer will not pay cure costs for any Excluded Contract.

1.3.2.   From and after the date hereof until Closing, except as otherwise
provided for herein, the Company shall not assume (or pay any cure amounts in
connection therewith) or reject or seek to assume or reject any Contract without
the prior written approval of the Buyer. Notwithstanding the foregoing, nothing
herein shall in any way restrict the Company's ability to reject, terminate,
amend, modify or assign (including assumption and assignment and sale to a third
party purchaser) any Excluded Contract following the Company's receipt of the
Leasehold Designation Notice.

Definitive Transfer Agreements; Further Conveyances and Assumptions.

2.1.   Definitive Transfer Agreements. At Closing, the purchase and sale of each
of the Fee Simple Interests shall be consummated pursuant to a Purchase and Sale
Agreement, substantially in the form attached hereto as Exhibit D (a "Purchase
and Sale Agreement"), and the assignment and assumption of each of the
Designated Leasehold Interests (and corresponding Designated Contracts) shall be
consummated pursuant to an Agreement of

6

--------------------------------------------------------------------------------



Assumption and Assignment, substantially in the form attached hereto as Exhibit
E (an "Assumption and Assignment Agreement"). The Company and the Buyer shall
execute Purchase and Sale Agreements for each of the Fee Simple Interests and
Assumption and Assignment Agreements for each of the Designated Leasehold
Interests (and corresponding Designated Contracts) (collectively, the
"Definitive Transfer Agreements") no later than three (3) business days in
advance of the Sale Hearing.

2.2.   Further Conveyances and Assumptions. At Closing, and from time to time
thereafter, the Company and the Buyer shall, and the Company and the Buyer shall
cause their respective affiliates to, execute, acknowledge and deliver all such
additional instruments and documents, and take such further actions, as may be
reasonably necessary or appropriate to sell, transfer, convey, assign and
deliver fully to the Buyer and its respective successors or permitted assigns,
all of the Company's right, title and interest of any kind or nature in and to
the Designated Real Property Interests and to assure fully to the Company and
its successors and permitted assigns, the assumption and acceptance of all of
the liabilities and obligations of the Company arising out of the Designated
Contracts, and to otherwise make effective or evidence the Acquisition.

Consideration.

3.1.   Purchase Price; Escrow Holder.

3.1.1.   The aggregate consideration for the purchase and sale of the Designated
Real Property Interests is Seventeen Million Seven Hundred Thousand Dollars
($17,700,000.00) by wire transfer of immediately available funds (the "Purchase
Price"), which shall be due and payable by the Buyer at Closing and deliverable
to the Company in accordance with Sections 3.1.2 and 4.5; provided, however,
that the Purchase Price shall be subject to (i) the Damage Deposit, as set forth
in Section 7.3.2, (ii) the Signage Removal Deposit, as set forth in Section
7.3.3, and (iii) the payment at Closing by the Escrow Holder (as defined below),
on behalf of the Company, of any Outstanding Tax Obligations (as defined below)
to such tax authorities and in such amounts as are determined in good faith by
the Escrow Holder and jointly approved in writing by the Buyer and the Company
at or prior to the Closing in accordance with Section 3.4.

3.1.2.   Not later than three (3) business days in advance of the Sale Hearing,
the Buyer shall open an escrow ("Escrow") with Chicago Title Insurance Company,
171 N. Clark Street, Chicago, IL 60601 (the "Escrow Holder") by delivering to
the Escrow Holder fully executed originals of this Agreement and each of the
Definitive Transfer Agreements. At or prior to Closing, the Buyer shall deposit
into Escrow by wire transfer of immediately available funds an amount equal to
(a) the Purchase Price, minus (b) the Performance Deposit (as defined below)
(such amount, the "Closing Consideration"). Pending the Closing, the Escrow
Holder shall hold the Closing Consideration in accordance with the terms of this
Agreement in an interest-bearing account reasonably acceptable to the Company
and the Buyer, with all interest accrued thereon to be deemed income of the
Buyer. At Closing, upon receipt of joint written confirmation from the Buyer and
the Company of the satisfaction or waiver of the conditions set forth in Section
5, the Escrow Holder shall deliver the Closing Consideration (less the Damage
Deposit, the Signage Removal Deposit and any Outstanding Tax

7

--------------------------------------------------------------------------------



Obligations otherwise paid by the Escrow Holder in accordance with Section 3.4)
by wire transfer of immediately available funds to the account or accounts
designated in writing by the Company and General Electric Capital Corporation
("GECC"). The Company and the Buyer agree that the duties of the Escrow Holder
hereunder are purely ministerial in nature and shall be expressly limited to the
safekeeping and disposition of the Closing Consideration and the documents
described herein in accordance with this Agreement. The Escrow Holder shall
incur no liability in connection with the safekeeping or disposition of the
Closing Consideration or the documents described herein for any reason other
than Escrow Holder's willful misconduct or gross negligence. If the Escrow
Holder is in doubt as to its duties or obligations with regard to the Closing
Consideration or the documents, or if the Escrow Holder receives conflicting
instructions from the Company and the Buyer with respect to the Closing
Consideration or the documents described herein, then the Escrow Holder shall
not be required to disburse the Closing Consideration or release the documents
and may, at its option, continue to hold the Closing Consideration and the
documents until both the Buyer and the Company agree as to their disposition, or
until a final judgment is entered by a court of competent jurisdiction directing
their disposition, or the Escrow Holder may interplead the Closing Consideration
and the documents in accordance with the laws of any state in which the
Designated Real Property Interests are located. The Buyer shall be responsible
for the payment of all costs and fees relating to the Escrow.

3.2.   Performance Deposit. Within one (1) business day following the date upon
which this Agreement is fully executed by the Buyer and the Company, the Buyer
shall deliver to the Company a cash deposit (the "Performance Deposit") in the
amount of One Million Seven Hundred and Seventy Thousand Dollars
($1,770,000.00), in order to secure the performance of its obligations
hereunder, which Performance Deposit shall be held in escrow by the Company in
an interest-bearing account reasonably acceptable to the Company and Buyer, in
accordance with the terms, and conditions of this Agreement pending the Closing.
The Performance Deposit (together with any interest accrued thereon) shall be
retained by the Company and credited against the Purchase Price at Closing, or,
in the event that this Agreement is terminated prior to the Closing, retained by
the Company or returned to the Buyer in accordance with Section 10.2; provided,
however, that the Company hereby reserves all of its rights with respect to the
Performance Deposit and any interest accrued thereon. All interest accrued on
the Performance Deposit shall be deemed income of the Company; and the Company
shall be responsible for the payment of all costs and fees imposed on the
Performance Deposit account.

3.3.   Prorations. With respect to each of the Designated Real Property
Interests, all expenses of the Company (other than Incremental Occupancy Costs,
which shall be governed by Section 1.2.2, and taxes, which shall be governed by
Section 9) related to the ownership, occupancy, operation and/or management of
such Designated Real Property Interest that are attributable to the period:

3.3.1.   Before the later of (a) June 11, 2009, and (b) the date upon which the
Liquidation Agent returns such Designated Real Property Interest to the Company
at the conclusion of each GOB Sale conducted at such Designated Real Property
Interest (such date, with respect to each of the Designated Real Property
Interests, the "Proration Date") shall be for the account of the Company; and

8

--------------------------------------------------------------------------------



3.3.1.   On and after the Proration Date shall be for the account of the Buyer;

provided

, however, that all security deposits paid by the Company with respect to any
leases, subleases, licenses, occupancy agreements or tenancies (collectively,
"Leases") applicable to any of the Designated Leasehold Interests prior to the
applicable Proration Date shall also be for the account of the Buyer. In
accordance with, and subject to, the foregoing principle, and with respect to
each of the Designated Real Property Interests, all water and sewer charges,
utility charges, permit fees, deposits, advance or prepaid royalties, premiums
and other prepaid expenses, common area maintenance fees and rents applicable to
such Designated Real Property Interest that are paid prior to the applicable
Proration Date, by means of estimated payments or otherwise, and are applicable
to periods both before and after the applicable Proration Date (other than those
Incremental Occupancy Costs paid by the Buyer in accordance with Section 1.2.2)
shall be prorated as of such date based on the number of days elapsed prior to
the applicable Proration Date, versus the number of days elapsed on and after
the applicable Proration Date. The Company shall provide a good faith written
estimate of all such prorations to Buyer within sixty (60) days after the
Closing; provided, however, that, with respect to each of the Designated Real
Property Interests (on a store-by-store basis) and except as otherwise provided
in Section 1.2.2 with respect to Incremental Occupancy Costs and in Section 9
with respect to taxes, the Buyer shall only be responsible for paying expenses
related to the ownership, occupancy, operation and/or management of such
Designated Real Property Interest that are accrued during (or otherwise
attributable to) the period beginning on and after the applicable Proration
Date. Following delivery of the Company's estimate of prorations, the parties
shall negotiate in good faith to agree upon the proper allocation of such items
in accordance with this Section 3.3. If any errors or omissions are made
regarding adjustments and prorations pursuant to this Agreement, the parties
shall make the appropriate corrections promptly upon the discovery thereof. If
any estimates are made at the Closing regarding adjustments or prorations, the
parties shall reprorate and make the appropriate correction promptly when
accurate information becomes available. Any corrected adjustment or proration
shall be paid in cash to the party entitled thereto within fifteen (15) days
after written request therefor. The provisions of this Section 3.3 shall survive
the Closing and the delivery of the Designated Real Property Interests.



3.4.   Adjustments. If, prior to the Closing Date, the Company fails to pay any
taxes outstanding, due and owing on the Designated Real Property Interests as of
the Closing Date (collectively, the "Outstanding Tax Obligations"), or to remove
any tax lien attributable thereto, then at Closing the Escrow Holder shall,
subject to the proration provisions of Section 9.2, pay such portion of the
Closing Consideration to such tax authorities, on behalf of the Company, as is
necessary to satisfy all Outstanding Tax Obligations and terminate all tax liens
attributable thereto (as determined in good faith by the Escrow Holder and
jointly approved in writing by the Buyer and the Company at or prior to the
Closing), and the proceeds of Escrow to be otherwise distributed to the Company
upon Closing shall be reduced by the amount so applied.

9

--------------------------------------------------------------------------------



Closing.

4.1.   Closing. Subject to the terms and conditions set forth herein and in the
Definitive Transfer Agreements, the consummation of the transactions
contemplated hereby and thereby, including the Acquisition (the "Closing") shall
take place at the offices of O'Melveny & Myers LLP, 400 South Hope Street, Los
Angeles, California 90071, or such other place as may be agreed upon, at 11:00
a.m., local pacific time, on June 12, 2009, or such other later date as may be
agreed to by the Company and the Buyer (the "Closing Date"); provided, however,
that, with respect to each Designated Real Property Interest, delivery to the
Buyer of possession of, and the Buyer's right to occupy, such Designated Real
Property Interest shall not become effective until such time as is specified in
Section 7.3.1.

4.2.   The Closing shall take place through the Escrow Holder (the "Closing
Escrow"), which Closing Escrow shall be consistent with the terms of this
Agreement. The Closing Escrow established shall be auxiliary to this Agreement,
and this Agreement shall not be merged into nor in any manner superseded by the
Closing Escrow. The Buyer may elect, at its sole option and in lieu of a Closing
Escrow, to effectuate the Closing by the courier delivery of Closing documents
and other items to the Escrow Holder with such instructions as to disposition as
may be reasonably acceptable to the Buyer and the Company.

4.3.   For the Closing, the Buyer shall bear all of the costs and expenses
relating to the transactions and transfers contemplated by this Agreement
including, without limitation, (a) the cost of any title commitment or title
policy which may be obtained by the Buyer, (b) the cost of any surveys of the
Real Property Interests obtained by the Buyer, (c) any charges of the Escrow
Holder, (d) any transfer taxes or similar taxes or charges imposed upon the
assignment of the Designated Real Property Interest or any of the other
conveyances contemplated under this Agreement, and (e) any costs, expenses or
charges in connection with any loan or financing obtained by the Buyer,
including, without limitation, the cost of any lender's policy of title
insurance issued to any lender to the Buyer.

4.4.   The Company's Deliveries. At the Closing, the Company shall deliver or
cause to be delivered to the Escrow Holder, on behalf and for the benefit of the
Buyer, (A) all documents required to be delivered by the Company at Closing
under the Definitive Transfer Agreements, together with all other necessary
instruments of assignment, conveyance and transfer of the Designated Real
Property Interests and the Designated Contracts, in form and substance
reasonably acceptable to the Buyer and (B) any transfer tax declarations or
other filings, in form and substance reasonably acceptable to the Buyer, as may
be necessary to convey good title to the Designated Real Property Interests and
the Designated Contracts to the Buyer, in each case in accordance with the terms
and conditions hereof and of the Definitive Transfer Agreements.

4.5.   The Buyer's Deliveries. At the Closing, the Buyer shall deliver or cause
to be delivered to the Escrow Holder, on behalf and for the benefit of the
Company, (A) the Closing Consideration, (B) all documents required to be
delivered by the Buyer at Closing under the Definitive Transfer Agreements, and
(C) such other documents, instruments and certificates as the Company may
reasonably request to transfer, assign and delegate all of the liabilities and

10

--------------------------------------------------------------------------------



obligations of the Company arising out of the Designated Contracts, in each case
in accordance with the terms and conditions hereof and of the Definitive
Transfer Agreements.

Conditions to Closing

.



5.1.   In addition to any other conditions to the Buyer's obligation to close
set forth in this Agreement, the Buyer's obligation to consummate the
transactions contemplated by this Agreement, including the Acquisition, is
subject to the fulfillment, at or before the Closing Date, of the following
conditions, any one or more of which (other than the condition contained in
Section 5.1.6) may be waived by the Buyer in its sole discretion:

5.1.1.   All of the Company's representations and warranties contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date as if again made by the Company on and as of such date.

5.1.2.   All documents, instruments and assurances required hereunder to be
delivered by the Company to the Buyer or the Escrow Holder (as the case may be)
on or prior to the Closing Date shall have been duly delivered to the Buyer or
the Escrow Holder in form and substance reasonably satisfactory to Buyer.

5.1.3.   All covenants and agreements of the Company under this Agreement
required to be performed by it on or before the Closing Date shall have been
duly performed and satisfied in all material respects.

5.1.4.   The Company shall have delivered to Buyer updated "Phase I"
environmental reports for the Fee Simple Interests, as and to the extent
requested by the Buyer pursuant to Section 7.2.2, which shall report no
materially unsatisfactory fact, circumstance, or condition in any of the Fee
Simple Interests other than those (if any) already disclosed in the Phase I
environmental assessments provided to the Buyer on or prior to the date hereof.

5.1.5.   The Company or its noticing agent shall have delivered adequate notice
to the Affected Parties (as defined below) that are identified by the Buyer to
the Company in accordance with Section 7.4.1 of (a) the Auction, (b) the Auction
results, (c) the Buyer's identity as the winning bidder for the Designated Real
Property Interests, (d) the Sale Hearing to be conducted by the Bankruptcy Court
and a copy of the Sale Order (as defined below), and (e) any other necessary or
required disclosures under the Bankruptcy Code.

5.1.6.   The Bankruptcy Court shall have entered an order (the "Sale Order") (i)
approving the Sale, free and clear of all claims, encumbrances and interests in
form and substance reasonably acceptable to Buyer, (ii) providing that all
valid, enforceable and unavoidable liens otherwise affecting the Designated Real
Property Interests and insurance thereon shall instead attach at Closing to the
Purchase Price with the same validity, force and effect as the same had with
respect to the Designated Real Property Interests, subject (a) in the case of
the DIP Liens (as defined below), to the terms of the DIP Credit Agreement (as
defined below), the other Loan Documents (as defined below) and the Final Order
(as defined below), and (b) in the case of any other liens, to any and all
defenses, claims and/or counterclaims or setoffs the Company may then possess,
and (iii) containing all necessary findings under 11 U.S.C.§ 363(m).

11

--------------------------------------------------------------------------------



5.1.7.   The Sale Order shall provide for the waiver of the 10-day notice
requirement of 6004(h) of the Federal Rules of Bankruptcy Procedure.

5.2.   In addition to any other conditions to the Company's obligation to close
set forth in this Agreement, the Company's obligation to consummate the
transactions contemplated by this Agreement, including the Acquisition, is
subject to the fulfillment, at or before the Closing Date, of the following
conditions, any one or more of which (other than the condition contained in
Section 5.2.5) may be waived by the Company in its sole discretion:

5.2.1.   All of the Buyer's representations and warranties contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date as if again made by the Buyer on and as of such date.

5.2.2.   All documents, instruments and assurances required hereunder to be
delivered by the Buyer to the Company or the Escrow Holder (as the case may be)
on or prior to the Closing Date shall have been duly delivered to the Company or
the Escrow Holder in form and substance reasonably satisfactory to Company.

5.2.3.   All covenants and agreements of the Buyer under this Agreement required
to be performed by it on or before the Closing Date shall have been duly
performed and satisfied in all material respects.

5.2.4.   The Buyer shall have deposited the Closing Consideration into Escrow in
accordance with Section 3.1.2, above.

5.2.5.   The Bankruptcy Court shall have entered the Sale Order.

Representations and Warranties.

6.1.   Representations and Warranties of the Company. The Company represents and
warrants to the Buyer as follows:

6.1.1.   Corporate Organization. The Company is a corporation duly incorporated
and validly existing under the laws of the State of Delaware. Subject to any
necessary authority from the Bankruptcy Court, the Company has the requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted and to carry out its obligations under this
Agreement and each of the Definitive Transfer Agreements.

6.1.2.   Authorization and Validity. The Company has the corporate power and
authority necessary to enter into this Agreement and each of the Definitive
Transfer Agreements and, subject to the Bankruptcy Court's entry of the Sale
Order, to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Definitive Transfer Agreements have been duly
authorized by all necessary corporate action by the board of directors of the
Company, and no other corporate proceedings are necessary for the performance by
the Company of its obligations under this Agreement and each of the Definitive
Transfer Agreements or the consummation by the Company of the transactions
contemplated hereby and thereby, including the Acquisition. This Agreement and
each of the Definitive

12

--------------------------------------------------------------------------------



Transfer Agreements have been (or at the time of execution by the Company, shall
be) duly and validly executed and delivered by the Company and, subject to the
Bankruptcy Court's entry of the Sale Order and assuming due authorization,
execution and delivery by the Buyer, are (or at the time of execution, shall be)
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms.

6.1.3.   Leases. Other than pursuant to the Agency Agreement (as defined below)
(a) as of the Closing, the Fee Simple Interests shall be delivered free and
clear of all Leases, including the Leases identified on Schedule 6.1.3 attached
hereto, (b) as of the Closing, the Company shall not be obligated to sell or
offer for sale, and shall not have granted a right of first refusal with respect
to, any portion of the Fee Simple Interests to any party other than the Buyer,
(c) to the knowledge of the Company, there are no parties in adverse possession
of the Real Property Interests, (d) as of the Closing, there shall be no third
parties in possession of the Real Property Interests; and (e) as of the Closing,
no other party shall have been granted by the Company any license, lease, or
other right relating to the use or possession of the Real Property Interests
beyond the Closing Date.

6.1.4.   Tax Withholding. The Buyer is not required to withhold taxes from the
payment of sale proceeds to the Company under the Internal Revenue Code of 1986
(as amended) or any applicable state, commonwealth or local tax laws.

6.2.   Representations and Warranties of the Buyer. The Buyer hereby represents
and warrants to the Company as follows:

6.2.1.   Corporate Organization. The Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California.
The Buyer has the requisite corporate power and authority to own its properties
and assets and to conduct its business as now conducted and to carry out its
obligations under this Agreement and each of the Definitive Transfer Agreements.

6.2.2.   Authorization and Validity. The Buyer has the corporate power and
authority necessary to enter into this Agreement and each of the Definitive
Transfer Agreements and to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and the Definitive Transfer
Agreements have been duly authorized by all necessary corporate action by the
board of directors of the Buyer, and no other corporate proceedings are
necessary for the performance by the Buyer of its obligations under this
Agreement and each of the Definitive Transfer Agreements or the consummation by
the Buyer of the transactions contemplated hereby and thereby, including the
Acquisition. This Agreement and each of the Definitive Transfer Agreements have
been (or at the time of execution by the Buyer, shall be) duly and validly
executed and delivered by the Buyer and, assuming due authorization, execution
and delivery by the Company, are (or at the time of execution, shall be) valid
and binding obligations of the Buyer enforceable against the Buyer in accordance
with their respective terms.

6.2.3.   Adequate Assurances Regarding Designated Contracts. The Buyer is and
will be capable of satisfying the conditions contained in Sections 365(b)(1)(C)
and 365(f) of the Bankruptcy Code with respect to the Designated Contracts.

13

--------------------------------------------------------------------------------



6.2.4.   Financial Capability. The Buyer currently has or at Closing will have
available funds necessary to consummate the transactions contemplated hereby,
including the acquisition of the Designated Real Property Interests, the
assumption of all of the liabilities and obligations of the Company arising out
of the Designated Contracts, the payment to the Company of the Purchase Price
therefor and the payment of the Cure Amounts, and to perform its obligations
under this Agreement and each of the Definitive Transfer Agreements on the terms
and subject to the conditions contemplated hereby and thereby.

Covenants of the Parties.

7.1.   Commercially Reasonable Efforts. The Company and the Buyer shall each
cooperate with one another in good faith and use all commercially reasonable
efforts to (A) obtain all third party consents and approvals required to be
obtained to effect the transactions contemplated by this Agreement and the
Definitive Transfer Agreements, including the Acquisition, and (B) take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary or proper, consistent with applicable law, to consummate and make
effective in an expeditious manner the transactions contemplated by this
Agreement and the Definitive Transfer Agreements, including the Acquisition. In
addition, the Buyer shall cooperate with the Company in good faith in connection
with the Company's performance under that certain Agency Agreement, dated as of
March 31, 2009 (the "Agency Agreement"), by and between the Company and a joint
venture comprised of SB Capital Group, LLC, Tiger Capital Group, LLC, Great
American Group WF, LLC and Hudson Capital Partners, LLC (such joint venture, the
"Liquidation Agent"), and shall use all commercially reasonable efforts to take
any action or refrain from taking any action, in each case as may be reasonably
requested by the Company, necessary or advisable in order to permit the Company
to comply with its obligations under the Agency Agreement.

7.2.   Due Diligence.

7.2.1.   From the date upon which this Agreement is fully executed and
continuing until the Closing Date or earlier termination of this Agreement, the
Buyer shall have the right, at its sole cost and expense and subject to the
conditions set forth in Section 7.2.3 below, to inspect and review the physical
condition of the Real Property Interests, including, without limitation, title,
survey, any environmental, geologic, engineering and maintenance reports and
appraisals of the Real Property Interests, and any other relevant information
relating to the Real Property Interests, in each case to the extent in the
Company's possession, which the Buyer hereby acknowledges the Company has made
available for review and inspection. In addition, the Company shall deliver any
electronic CAD files for the Leasehold Interests that are requested by the Buyer
and that are in the Company's possession by no later than May 22, 2009, and
shall make commercially reasonable efforts to provide any other architectural,
structural or engineering materials that that are requested by the Buyer and
that are in the Company's possession by no later than May 27, 2009.

7.2.2.   With respect to the Fee Simple Interests, the Buyer shall have the
right prior to the Closing Date to conduct, or request that the Company conduct
on the Buyer's behalf (in each case at the Buyer's sole cost and expense), a
"Phase I" environmental assessment of such Fee Simple Interests, or to update
any "Phase I" environmental assessment provided to

14

--------------------------------------------------------------------------------



the Buyer by the Company prior to the date hereof, but shall not be entitled to
conduct any additional or any extensive or invasive environmental testing or
assessment without first obtaining the Company's prior written consent thereto
(including the scope of work for such proposed testing), which consent may be
withheld at the Company's sole discretion, unless the Buyer's "Phase I"
environmental assessment notes a potential release of hazardous materials and/or
a recognized environmental condition, in which case the Buyer shall have a right
to conduct such further testing to the extent recommended in such "Phase I"
environmental assessment.

7.2.3.   The Buyer's right to conduct on-site due diligence on, at or otherwise
with respect to the Real Property Interests prior to the Closing Date shall be
subject to the Buyer's continuing compliance with each and all of the following
conditions: (i) the Company shall permit and cause the Buyer and its agents,
consultants, engineers, representatives and contractors (collectively, the
Buyer's "Agents") to have reasonable access to the Real Property Interests
during normal business hours upon at least twenty-four (24) hours' advance
notice, provided that, if the Company desires, a representative of the Company
accompanies the Buyer onto the Real Property Interests and, provided further,
such notice shall detail the scope of the due diligence the Buyer intends to
conduct at that time; (ii) the Buyer shall at all times strictly comply with all
laws, ordinances, rules and regulations applicable to the Real Property
Interests; (iii) promptly after any entry onto the Real Property Interests, the
Buyer shall restore or repair, in a good and workmanlike manner, any damage
thereto caused by or otherwise arising from any act or omission by the Buyer,
its agents, representatives or contractors; (iv) neither the Buyer nor its
Agents shall engage in any activities that would cause the Company's rights,
title, interests or obligations in or relating to any Real Property Interest to
be adversely affected in any way, including, without limitation, the assertion
of any mechanic's liens, and the Buyer shall, without limitation, immediately
remove and bond over any liens, notices and claims of liens or other matters
affecting any Real Property Interest which are caused by the acts or omissions
of the Buyer or its Agents, and (v) in the event this Agreement is terminated
for any reason, the Buyer will deliver to the Company, at no cost to the
Company, copies of all environmental or other reports relating to the Real
Property Interests prepared by or on behalf of the Buyer. The Buyer hereby
represents and warrants, for itself and on behalf of its Agents, that the Buyer
and its Agents each carry liability insurance in an amount not less than Two
Million Dollars ($2,000,000) per occurrence and not less than Five Million
($5,000,000) in the aggregate protecting the Buyer and such Agents from any
loss, liability or claim arising from the Buyer's or such Agents' entry onto the
Real Property Interests, and hereby covenants that it shall provide the Company
with a certificate or other satisfactory proof of such insurance coverage as a
condition of and prior to entering onto any Real Property Interest. The Buyer
shall indemnify, defend (through counsel reasonably approved by the Company),
and hold harmless the Company from and against all injury, liability or damage,
whether to person or property, arising from any entry onto the Real Property
Interests by the Buyer or any of its Agents, the Buyer's inspections of the Real
Property Interests pursuant to this Section 7.2, or a violation of any of the
provisions of this Section 7.2. This Section 7.2 shall survive the Closing and
the termination of this Agreement for any reason for a period of two (2) years
and shall be in addition to any other obligations or liabilities of the Buyer
under this Agreement.

7.3.   Occupancy of the Designated Real Property Interests; Condition at
Closing.

15

--------------------------------------------------------------------------------



7.3.1.   Notwithstanding anything to the contrary herein or in any Definitive
Transfer Agreement, the Buyer hereby acknowledges and agrees that, with respect
to each Designated Real Property Interest, the Buyer shall not be entitled to
occupy such Designated Real Property Interest until after (A) the Closing Date
and (B) the earlier of (i) the date that is ten (10) business days following the
date upon which the Liquidation Agent returns such Designated Real Property
Interest to the Company at the conclusion of each "going out of business" or
other liquidation sale (a "GOB Sale") conducted at such Designated Real Property
Interest, or (ii) July 31, 2009; provided, however, that (x) the Buyer shall
have reasonable access during this time on the terms and conditions set forth in
Section 7.2 above, and (y) the Company shall give the Buyer written notice of
the anticipated end of the GOB Sale conducted at each Designated Real Property
Interest four (4) days prior to the end of such GOB Sale.

7.3.2.   With respect to each Designated Real Property Interest, at the
Company's sole cost and expense but subject to Section 7.2, this Section 7.3 and
the terms and conditions of the Definitive Transfer Agreement applicable to such
Designated Real Property Interest, the Company shall at Closing (or such later
date upon which the Buyer is entitled to occupy such Designated Real Property
Interest pursuant to Section 7.3.1) cause such Designated Real Property Interest
to be transferred to the Buyer:

in "broom clean" condition, as determined by the parties, who shall meet and
confer to make such determination in good faith after the Liquidation Agent
returns such Designated Real Property Interest to the Company at the conclusion
of each GOB Sale conducted at such Designated Real Property Interest;

with all readily moveable personal property (including, without limitation, all
fixtures for the display of merchandise that are not affixed to the Designated
Real Property Interest) removed; and

except as may otherwise be identified by the Company and consented to by the
Buyer in writing on or after the date hereof, with those immovable fixtures
identified on Schedule 7.3.2 attached hereto (collectively, "Immovable
Fixtures"), intact and with the same physical integrity as of the date of this
Agreement (but subject to ordinary wear and tear incurred from the date of this
Agreement through Closing or such later date upon which the Buyer is entitled to
occupy such Designated Real Property Interest pursuant to Section 7.3.1).

In order to secure the Company's obligations to deliver possession of the
Designated Real Property Interests to the Buyer in accordance with this Section
7.3.2 and to timely provide the notices to the Buyer contemplated by clause (y)
of Section 7.3.1 above, Escrow Holder shall withhold from the Closing
Consideration delivered to the Company at Closing an amount equal to One Hundred
Twenty-Five Thousand Dollars ($125,000) (the "Damage Deposit"), which amount (or
portion thereof) may, upon joint written instruction by the Company and the
Buyer or an order of the Bankruptcy Court, be refunded by the Escrow Holder to
the Buyer for application

16

--------------------------------------------------------------------------------



to (i) any out-of-pocket costs actually incurred by the Buyer as a direct result
of the Company's failure to deliver possession of the Designated Real Property
Interests to the Buyer in accordance with this Section 7.3.2, or (ii) any actual
damages incurred by the Buyer resulting from the Company's failure to timely
provide to the Buyer any of the notices contemplated by clause (y) of Section
7.3.1 above (which actual damages shall, with respect to each Designated Real
Property Interest for which such notice is not timely given in accordance clause
(y) of Section 7.3.1 above, be deemed to be an amount equal to the Incremental
Occupancy Costs applicable to such Designated Real Property Interest that are
actually incurred by the Buyer and that are attributable to the period beginning
on the date that is three (3) days prior to the end of the GOB Sale conducted at
such Designated Real Property Interest and ending on the date that the notice
contemplated by clause (y) of Section 7.3.1 above is delivered to the Buyer);
provided, however, that the aggregate amount of the Company's liability for
failure to comply with this Section 7.3.2 or to timely provide the notices to
the Buyer contemplated by clause (y) of Section 7.3.1 above shall in no event
exceed the Damage Deposit, the refund of which pursuant shall constitute the
Buyer's sole and exclusive remedy for any such failures. Any claim against the
Damage Deposit shall be made by the Buyer not later than thirty (30) days
following the date upon which the Company delivered possession of all Designated
Real Property Interests to the Buyer, after which time any amounts then held by
the Escrow Holder and attributable to the Damage Deposit shall promptly be
disbursed to the Company by wire transfer of immediately available funds to such
account or accounts as the Company may designate in writing to the Escrow
Holder.

7.3.3.   Notwithstanding anything to the contrary herein, and with respect to
each of the Designated Real Property Interests, the Buyer shall be solely
responsible for the removal of all Company signage from such Designated Real
Property Interest (whether on the interior or exterior of such Designated Real
Property Interest), as well as all costs and expenses related thereto (such
costs and expenses, the "Signage Removal Expenses"), not later than the earlier
of (i) sixty (60) days following the Closing (or such later date upon which the
Buyer is entitled to occupy such Designated Real Property Interest pursuant to
Section 7.3.1) and (ii) such other date as may be required under any Designated
Contract applicable to such Designated Real Property Interest. As an inducement
to the Buyer's entry into this Agreement, the Escrow Holder shall withhold from
the Closing Consideration delivered to the Company at Closing an amount equal to
Five Thousand Dollars ($5,000) per Designated Real Property Interest and
Eighty-Five Thousand Dollars ($85,000) in the aggregate (the "Signage Removal
Deposit"), which amount (or portion thereof) shall, upon joint written
instruction by the Company and the Buyer or an order of the Bankruptcy Court, be
refunded by the Escrow Holder to the Buyer for application to any reasonable
out-of-pocket Signage Removal Expenses actually incurred by the Buyer in
connection with the removal of all Company signage from the Designated Real
Property Interests in accordance with this Section 7.3.3. Any claim against the
Signage Removal Deposit under this Section 7.3.3 shall be made by the Buyer not
later than ninety (90) days following the date upon which the Company delivered
possession of all Designated Real Property Interests to the Buyer, after which
time any amounts then held by the Escrow Holder and attributable to the Signage
Deposit shall promptly be disbursed to the Company by wire transfer of
immediately available funds to such account or accounts as the Company may
designate in writing to the Escrow Holder.

17

--------------------------------------------------------------------------------



7.4.   Notice to Affected Parties; Necessary Consents.

7.4.1.   The Buyer shall identify to the Company in writing those persons,
parties or entities (the "Affected Parties") that, pursuant to any Designated
Contracts, any underlying ground lease or any mortgage, deed of trust or other
financing instrument (including, without limitation, any ground lessors,
lenders, and parties under any REA documents), have an approval, review, consent
or other right or option relating to (i) the assignment of the Designated
Contracts, (ii) the intended use and operation of each Designated Real Property
Interest by the Buyer including, without limitation, any dark period during the
design, permitting and construction of the Buyer's alterations, and (iii) any
remodeling, alterations, additions or improvements required by the Buyer to
convert the stores into the Buyer's intended use including, without limitation,
the Buyer's exterior or mall entrance entry feature and the Buyer's building
signage (collectively, the "Alterations"), and which, in each case, the Buyer
desires to receive the Company's notice contemplated by Section 5.1.5. The Buyer
hereby covenants and agrees to identify such Affected Parties by written notice
to the Company by no later than the date that is fourteen (14) days in advance
of the Sale Hearing so as to permit the Company to satisfy the condition set
forth in Section 5.1.5.

7.4.2.   The Company shall make all commercially reasonable efforts to obtain,
and the Buyer shall cooperate in good faith with the Company in obtaining, (a)
all required consents from counterparties to the Designated Contracts, including
any REA agreements associated with the Designated Real Property Interests, to
the assumption by the Company and assignment to the Buyer of the same, or (b) an
order of the Bankruptcy Court to the effect that such consents shall not be
required for the assumption by the Company and assignment to the Buyer of the
Designated Contracts.

Other Agreements.

8.1.   Stalking Horse Protections.

8.1.1.   The Company has selected the Buyer to serve, and the Buyer has
consented to its selection and service, subject to the conditions set forth in
Section 5 above, as a "Stalking Horse Bidder," whereby this Agreement shall
serve as a base by which other offers for one or more potential Alternative
Transactions (as defined below) may be measured and is subject to competing
offers for one or more Alternative Transactions, whether submitted before,
during or after the Auction. Notwithstanding anything herein or in the
Definitive Transfer Agreements to the contrary, the Company may at any time
prior to the entry of the Sale Order furnish information concerning the Real
Property Interests to any person in connection with a potential Alternative
Transaction and negotiate, enter into and consummate an Alternative Transaction.
The Company may also identify and enter into agreements respecting a "back-up"
bid relating to one or more Alternative Transactions, to become effective in the
event the Buyer fails to perform in accordance with the terms of this Agreement.
Notwithstanding the foregoing, the Buyer's bid reflected in this Agreement shall
be treated as a package bid and should the Company consummate any Alternative
Transaction without the Buyer's consent, this Agreement shall be considered
terminated and the Buyer shall be entitled to the Break-Up Fee to the extent set
forth herein.

18

--------------------------------------------------------------------------------



8.1.2.   As consideration for and as a material inducement to the Buyer
conducting its due diligence and entering into this Agreement, provided that the
Buyer is not in default under this Agreement, the Buyer shall be entitled to
receive (A) the Break-Up Fee (as defined in Section 10.2.4) and (B) the return
of the Performance Deposit (together with any interest accrued thereon) in the
event this Agreement is terminated pursuant to Section 10.1.5. In connection
therewith, at a hearing to be scheduled before the Bankruptcy Court as soon as
reasonably practicable after the date upon which this Agreement is fully
executed by the Company and the Buyer, the Company shall use its commercially
reasonable efforts to obtain an order from the Bankruptcy Court approving this
Agreement (including the Break-Up Fee on the terms and conditions set forth in
Section 10.2.4). In addition, the Break-Up Fee shall have been approved by the
Bankruptcy Court on the terms and conditions set forth in Section 10.2.4 prior
to the date of the Auction.

8.2.   Bankruptcy Court Approval. To the extent it has not already done so, and
subject to Section 8.1, no later than three (3) business days following the
conclusion of the Auction, the Company shall file with the Bankruptcy Court one
or more motions which, collectively, seek the entry of the Sale Order. The
Company and the Buyer shall use commercially reasonable efforts to cooperate,
assist and consult with each other to secure the entry of the Sale Order on or
before June 11, 2009, and to consummate the transactions contemplated by this
Agreement, including furnishing affidavits or other documents or information for
filing with the Bankruptcy Court for the purposes, among others, of providing
necessary assurances of performance by the Buyer under this Agreement. In the
event that any orders of the Bankruptcy Court relating to this Agreement shall
be appealed by any person (or a petition for certiorari or motion for
reconsideration, amendment, clarification, modification, vacation, stay,
rehearing or reargument shall be filed with respect to any such order), the
Company and the Buyer will cooperate in taking such steps to diligently defend
against such appeal, petition or motion and the Company and the Buyer shall use
their reasonable best efforts to obtain an expedited resolution of any such
appeal, petition or motion.

Taxes.

9.1.   Taxes Related to the Purchase of the Designated Real Property Interests.
Except to the extent otherwise provided for in the Definitive Transfer
Agreements, all recording and filing fees and all foreign, federal, state and
local sales, transfer, excise, value-added or other similar taxes, including,
without limitation, all state and local taxes in connection with the transfer of
the Designated Real Property Interests, but excluding all income taxes and other
fees based upon gain realized by the Company as a result of the sale of the
Designated Real Property Interests (collectively, "Transaction Taxes"), that may
be imposed by reason of the sale, transfer and assignment of Designated Real
Property Interests, and which are not exempt under Section 1146(c) of the
Bankruptcy Code, shall be paid by the Buyer. The Buyer and the Company agree to
cooperate to determine the amount of Transaction Taxes payable in connection
with the transactions contemplated under this Agreement and the Definitive
Transfer Agreements, and the Company agrees to assist the Buyer reasonably in
the preparation and filing of any and all required returns for or with respect
to such Transaction Taxes with any and all appropriate taxing authorities.

19

--------------------------------------------------------------------------------



9.2.   Proration of Taxes. Real and personal property taxes, ad valorem taxes,
and franchise fees or taxes that are imposed on a periodic basis (as opposed to
a net income basis) (collectively, "Periodic Taxes") shall be prorated between
the Company and the Buyer for any taxable periods beginning prior to and ending
on or after June 11, 2009 (such taxable periods, "Straddle Periods"). Periodic
Taxes attributable to Straddle Periods shall be prorated between the Buyer and
the Company based on the relative periods that the Designated Real Property
Interests subject to such Periodic Taxes were owned by the Company or the Buyer
during the fiscal period of the taxing jurisdiction for which such taxes were
imposed by such jurisdiction (as such fiscal period is or may be reflected on
the bill rendered by such taxing jurisdiction). The amount of all such
prorations shall be settled and paid on the Closing Date; provided, however,
that final payments with respect to prorations that are not able to be
calculated on the Closing Date shall be calculated and paid as soon as
practicable thereafter.

9.3.   Cooperation on Tax Matters.

9.3.1.   The Buyer and the Company agree to furnish or cause to be furnished to
each other, as promptly as practicable, such information and assistance relating
to the Designated Real Property Interests as is reasonably necessary for the
preparation and filing of any tax return, claim for refund or other required or
optional filings relating to tax matters, for the preparation for and proof of
facts during any tax audit, for the preparation for any tax protest, for the
prosecution or defense of any suit or other proceeding relating to tax matters
and for the answer to any governmental or regulatory inquiry relating to tax
matters.

9.3.2.   The Buyer agrees to retain possession, at its own expense, of all
accounting, business, financial and tax records and information (A) relating to
the Designated Real Property Interests that are in existence on the Closing Date
and transferred to the Buyer hereunder, and (B) coming into existence after the
Closing Date that relate to the Designated Real Property Interests before the
Closing Date, for a period of at least three (3) years from the Closing Date,
and will give the Company notice and an opportunity to retain any such records
in the event that the Buyer determines to destroy or dispose of them after such
period. In addition, from and after the Closing Date, the Buyer agrees that it
will provide access to the Company and its attorneys, accountants and other
representatives (after reasonable notice and during normal business hours and
without charge) to the books, records, documents and other information relating
to the Designated Real Property Interests as the Company may reasonably deem
necessary to (x) properly prepare for, file, prove, answer, prosecute and/or
defend any such tax return, claim, filing, tax audit, tax protest, suit,
proceeding or answer or (y) administer or complete any cases under Chapter 11 of
the Bankruptcy Code of the Company. Such access shall include, without
limitation, access to any computerized information retrieval systems relating to
the Designated Real Property Interests.

9.4.   Allocation of Purchase Price and Purchase Price Allocation Forms. The
Buyer and the Company agree to allocate the Purchase Price among the Designated
Real Property Interests pursuant to a tax allocation that is reasonably
acceptable to the Buyer and the Company and which is to be delivered by Buyer to
the Company no later than August 30, 2009. The Buyer and the Company agree that:
(A) neither party shall take a position on any tax return, before any
governmental body or in any judicial proceeding that is inconsistent with the
Allocation without the written consent of the other party or unless specifically
required pursuant

20

--------------------------------------------------------------------------------



to a legally-binding determination by an applicable governmental body, (B) the
parties shall cooperate with each other in connection with the preparation,
execution and timely filing of all tax returns related to the Allocation, and
(C) the parties shall promptly advise each other regarding the existence of any
tax audit, controversy or litigation related to the Allocation.

Termination.

10.1.   Conditions of Termination. At any time before the Closing, this
Agreement may be terminated:

10.1.1.   By mutual written consent of the Company and the Buyer;

10.1.2.   By either the Company or the Buyer, by written notice to the other
party, on the last business day prior to the date of the Auction, if an order
from the Bankruptcy Court approving the Break-Up Fee has not then been obtained
pursuant to Section 8.1; provided, however, that a party shall not have the
right to terminate this Agreement under this Section 10.1.2 if such party is
then in material breach of this Agreement;

10.1.3.   By the Company, by written notice to the Buyer,

if the Company has previously provided the Buyer with written notice of (i) the
Buyer's material breach of any of its representations or warranties contained in
Section 6.2 or in any of the Definitive Transfer Agreements, or (ii) the Buyer's
failure to perform any material covenant of the Buyer contained in this
Agreement or any of the Definitive Transfer Agreements, and the Buyer has failed
within five (5) business days after such notice to remedy such breach or perform
such covenant; or

after the date that is ten (10) business days following the date of the Sale
Hearing (the "Approval Termination Date"), if the Sale Order has not been
obtained by such date;

provided

, however, that the Company shall not have the right to terminate this Agreement
under this Section 10.1.3 if the Company is then in material breach of this
Agreement;



10.1.4.   By the Buyer, by written notice to the Company,

on or before the date that is three (3) business days prior to the Auction, on
the basis of (i) a materially unsatisfactory fact, circumstance, or condition in
any of the Fee Simple Interests that is discovered during the Buyer's due
diligence investigation pursuant to Section 7.2, (ii) any update to the Buyer's
"Phase I" environmental assessments reporting a materially unsatisfactory fact,
circumstance, or condition in any of the Fee Simple Interests not already
disclosed in the Phase I environmental assessments provided to Buyer previously
pursuant to Sections 5.1.4 and 7.2.2

21

--------------------------------------------------------------------------------



hereof, or (iii) the Company's election not to or inability to cure a Title
Objection as provided in Section 1.1.2;

if the Buyer has previously provided the Company with written notice of (i) the
Company's material breach of any of its representations or warranties contained
in Section 6.1 or in any of the Definitive Transfer Agreements, or (ii) the
Company's failure to perform any material covenant of the Company contained in
this Agreement or any of the Definitive Transfer Agreements, and the Company has
failed within five (5) business days after such notice to remedy such breach or
perform such covenant; or

after the Approval Termination Date if the Sale Order has not been obtained by
such date;

provided

, however, that the Buyer shall not have the right to terminate this Agreement
under this Section 10.1.4 if the Buyer is then in material breach of this
Agreement; or



10.1.5.   Automatically, upon the consummation by the Company of any alternative
transaction, or series of alternative transactions, with one or more third party
purchasers involving the sale and/or assignment of any one or more of the Real
Property Interests to such third party purchaser(s) (an "Alternative
Transaction") without the Buyer's consent to such Alternative Transaction;
provided, however, that notwithstanding the foregoing, the Company's
consummation of the sale and/or assignment to any third party purchaser of any
Leasehold Interest (and any corresponding Contracts) that is not included among
the Designated Leasehold Interests identified in the Buyer's Leasehold
Designation Notice shall not constitute an Alternative Transaction, shall not
automatically terminate this Agreement, and shall not trigger the payment of the
Break-Up Fee.

10.2.   Effect of Termination; Remedies.

10.2.1.   In the event of termination pursuant to Section 10.1, this Agreement
and each of the Definitive Transfer Agreements (if such have been executed prior
to such termination) shall become null and void and have no effect (other than
Section 7.2, Section 10 and Section 12 of this Agreement, which shall survive
termination), with no liability on the part of the Company or the Buyer, or
their respective affiliates, with respect to this Agreement or any of the
Definitive Transfer Agreements, except for (A) the obligations of the Buyer
under Section 7.2, (B) the liability of a party for its own expenses pursuant to
Section 12.4, and (C) any liability provided for in Sections 10.2.2 through
Section 10.2.4, inclusive.

10.2.2.   If this Agreement is terminated pursuant to Sections 10.1.1, 10.1.2,
Sections 10.1.3(b), or 10.1.4, then the Performance Deposit, together with any
interest accrued thereon, shall be returned to the Buyer.

10.2.3.   If this Agreement is terminated pursuant to Sections 10.1.3(a), then
the Company (A) shall be paid the Performance Deposit, together with any
interest accrued thereon, and (B) shall in addition have the right to pursue
actual damages, if any, above the Performance Deposit, resulting from such
termination.

22

--------------------------------------------------------------------------------



10.2.4.   If this Agreement is terminated pursuant to Section 10.1.5, provided
that the Buyer is not then in default under this Agreement, then the Buyer shall
be entitled, as its sole and exclusive remedy, to (A) a break-up fee in cash
equal to Three Hundred Fifty-four Thousand Dollars ($354,000.00) (the "Break-Up
Fee"), payable to the Buyer exclusively out of the proceeds of the Alternative
Transaction(s) giving rise to such termination, and (B) return of the
Performance Deposit, together with any interest accrued thereon, in each case
due and payable to the Buyer on the first business day following the date upon
which the Company consummates the Alternative Transaction(s) giving rise to such
termination.

Certain Covenants of the Company.

11.1.   At all times between the date of execution of this Agreement and the
earlier of the Closing or the delivery of any of the Designated Real Property
Interests in "broom clean" condition pursuant to Section 7.3.2, the Company
shall keep, pay and perform (or cause to be kept, paid or performed) all of the
obligations to be kept, paid and performed by the Company under the Contracts
and the other property documents relating to the Real Property Interests,
including, without limitation, any REA documents (the "Other Property
Documents"), except to the extent (a) otherwise expressly authorized by the
terms of this Agreement and the Bid Procedures, (b) required pursuant to the
terms of the Agency Agreement, or (c) the Company is otherwise relieved of
satisfying such obligations under the Bankruptcy Code.

11.2.   Except as otherwise expressly authorized by the terms of this Agreement
and the Bid Procedures (including, without limitation, the pursuit, negotiation,
entry into and/or consummation of any one or more Alternative Transactions in
accordance with Section 8.1.1), or as required pursuant to the terms of the
Agency Agreement or an order of the Bankruptcy Court, at all times between the
date of execution of this Agreement and the Closing, the Company shall not do or
agree to any of the following without first obtaining the Buyer's prior written
consent, which consent may be withheld in the Buyer's sole and absolute
discretion: (i) terminate, amend, modify or assign any Designated Contract
relating to the Designated Real Property Interests (including, without
limitation, the Other Property Documents) subsequent to the Closing Date; or
(ii) sell, lease, encumber or grant any interest in the Designated Real Property
Interests or any part thereof in any form or manner whatsoever, or otherwise
agree to or enter into any agreement affecting the Designated Real Property
Interests which will materially diminish or otherwise materially and adversely
affect the Buyer's interest in or to the Designated Real Property Interests
subsequent to the Closing Date or which will otherwise materially and adversely
affect the Designated Real Property Interests after the Closing (including,
without limitation, any material use restrictions that would be binding upon the
Buyer or the Designated Real Property Interests after the Closing).

Miscellaneous.

12.1.   Successors and Assigns. No party hereto shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other party hereto, and any such attempted assignment without such prior written
consent shall be void and of no force and effect; provided, however, that the
Buyer may, upon written notice to the Company, assign its rights and obligations
under this Agreement to one or more wholly-owned subsidiaries; and, provided,
further, that the Company may, upon written notice to the Buyer, assign its
rights

23

--------------------------------------------------------------------------------



and obligations under this Agreement to any trustee appointed by the Bankruptcy
Court. This Agreement shall inure to the benefit of and shall be binding upon
the successors and permitted assigns of the parties hereto.

12.2.   Governing Law; Jurisdiction. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the Laws of the
State of Delaware (without giving effect to the principles of conflicts of laws
thereof) except that the transfer of the Real Property Interests shall be
governed by the Laws of the State of California, and except to the extent that
the laws of such States are superseded by the Bankruptcy Code. For so long as
the Company is subject to the jurisdiction of the Bankruptcy Court, the parties
hereto irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with the Agreement, and consent to the
exclusive jurisdiction of, the Bankruptcy Court. After the Company is no longer
subject to the jurisdiction of the Bankruptcy Court, the parties hereto
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreement, and consent to the
jurisdiction of, any state or federal court having competent jurisdiction over
the State of Delaware.

12.3.   WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE
DEFINITIVE TRANSFER AGREEMENTS AND ANY OF THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.

12.4   Expenses. Except as otherwise provided herein, each of the parties hereto
shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated hereby are
consummated. The Buyer shall pay the cost of all surveys, title insurance
policies and title reports ordered by the Buyer.

12.5.   Broker's and Finder's Fees. Each of the parties represents and warrants
that it has dealt with no broker or finder in connection with any of the
transactions contemplated by this Agreement other than, in the case of the
Company, DJM Asset Management, LLC, whose fees and expenses shall, as between
the parties hereto, be the responsibility of the Company, and, insofar as such
party knows, no other broker or other person is entitled to any commission or
finder's fee in connection with any of the transactions contemplated hereby.

12.6.   Severability. In the event that any part of this Agreement is declared
by any court or other judicial or administrative body to be null, void or
unenforceable, said

24

--------------------------------------------------------------------------------



provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect only
if, after excluding the portion deemed to be unenforceable, the remaining terms
shall provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of the date
this Agreement was executed or last amended.

12.7.   Notices

12.7.1.   All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given: (A)
on the date of service, if served personally on the party to whom notice is to
be given; (B) on the date of delivery or refusal, as confirmed by Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service; or (C) on the date of delivery or refusal as
evidenced by return receipt, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, return receipt requested,
postage prepaid and properly addressed, to the party as follows:

If to the Company:

Gottschalks Inc.
7 River Park Place East
Fresno, California 93729
Attention: James R. Famalette
Chairman and Chief Executive Officer
Facsimile: (559) 434-4666

With a copy to (which copy alone shall not constitute notice):

O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, California 90071
Attention: C. James Levin, Esq., and Stephen H. Warren, Esq.
Facsimile: (213) 430-6407

With a copy to the Counsel to the Official Committee of Unsecured Creditors of
the Company (which copy alone shall not constitute notice):

Cooley Godward Kronish LLP

1114 Avenue of the Americas
New York, NY 10036
Attention: Lawrence C. Gottlieb, Esq., and Michael Klein, Esq.
Facsimile: (212) 479-6275

If to the Buyer:

Forever 21 Retail, Inc.

25

--------------------------------------------------------------------------------



2001 S. Alameda Street
Los Angeles, California 90058
Attention: Lawrence H. Meyer
Executive Vice President
Facsimile: (213) 741-8860

With a copy to (which copy alone shall not constitute notice):

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles CA 90071
Attention: Peter M. Gilhuly, Esq.
Facsimile: (213) 891-8763

With a copy to (which copy alone shall not constitute notice):

Alyssa Schaffer, Lease Administrator
25613 Gale Drive
Stevenson Ranch, CA 91381
Facsimile: (661) 260-1594
Email: alyssa@ansleasing.com

12.7.2.   Any party may change its address for the purpose of this Section 12.7
by giving the other party written notice of its new address in the manner set
forth above.

12.8.   Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto, or in the
case of a waiver, by the party waiving compliance; provided, however, that the
amendment or waiver of Section 12.12 shall also require the written consent of
GECC. Any waiver by any party of any condition, or of the breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be or construed
as a furthering or continuing waiver of any such condition, or of the breach of
any other provision, term, covenant, representation or warranty of this
Agreement.

12.9.   Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedies to which they are entitled at law or
equity.

12.10.   Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

12.11.   Entire Agreement. This Agreement, the Definitive Transfer Agreements,
and the Bid Procedures contain the entire understanding between the parties
hereto with respect to the transactions contemplated hereby and supersede and
replace all prior and

26

--------------------------------------------------------------------------------



contemporaneous agreements and understandings, oral or written, with regard to
such transactions. All exhibits or schedules hereto and any documents and
instruments delivered pursuant to any provision hereof are expressly made a part
of this Agreement as fully as though completely set forth herein.

12.12   Security Interest. Notwithstanding anything to the contrary contained
herein, the Company and the Buyer hereby acknowledge and agree that the security
interests and liens in favor of GECC, in its capacity as agent for the lenders
(the "Lenders") party to that certain Senior Secured, Super-Priority, Debtor-in-
Possession Credit Agreement, dated as of January 16, 2009 (as amended or
otherwise modified from time to time, the "DIP Credit Agreement"), by and among
the Company, the Lenders, GECC (in its capacity as a Lender and as agent for the
Lenders), and The CIT Group/Business Credit, Inc. (in its capacity as
syndication agent), that are outstanding as of the Closing Date under the DIP
Credit Agreement, the other Loan Documents (as defined in the DIP Credit
Agreement) and the Final Order (as defined in the DIP Credit Agreement)
(collectively, the "DIP Liens") shall attach (and be perfected) at Closing to
the Purchase Price with the same validity, force and effect as the same had with
respect to the Designated Real Property Interests, subject to the terms of the
DIP Credit Agreement, the other Loan Documents and the Final Order.
Notwithstanding anything to the contrary herein, GECC is a third-party
beneficiary of the agreements set forth in this Section 12.12 and may enforce
this Agreement directly.

12.13.   Parties in Interest. Except as otherwise expressly provided in this
Agreement, nothing herein is intended to or shall confer any rights or remedies
under or by reason of this Agreement on any persons other than the Company and
the Buyer and their respective successors and permitted assigns. Nothing in this
Agreement is intended to or shall relieve or discharge the obligations or
liability of any third persons to the Company or the Buyer. This Agreement is
not intended to nor shall it give any third persons any right of subrogation or
action over or against the Company or the Buyer.

12.14.   Headings. The section headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

12.15.   Counterparts and Facsimile. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. The facsimile transmission of any original
signed counterpart of this Agreement, and the retransmission of any signed
facsimile transmission, shall be treated for all purposes as the delivery of an
original signed counterpart.

[Signature Page Follows]



27

--------------------------------------------------------------------------------



Please confirm your acceptance of the foregoing by signing the enclosed copy of
this Agreement in the space provided below and returning the copy to the
undersigned. We look forward to speaking with you about this Agreement.

Very truly yours,

FOREVER 21 RETAIL, INC.

By: /s/ Do Won Chang
Name: Do Won Chang
Title: Chief Executive Officer

ACCEPTED AND AGREED
AS OF MAY 20, 2009:

GOTTSCHALKS INC.

By: /s/ James R. Famalette
Name: James R. Famalette
Title: Chairman and Chief Executive Officer

Copies to:

Mark D. Collins, Richards, Layton & Finger, P.A.
Greg Ambro, Gottschalks Inc.
Michael Jerbich, DJM Asset Management, LLC
Peter M. Gilhuly, Heather L. Fowler, Latham & Watkins LLP
Lawrence Gottlieb, Michael Klein, Cooley Godward Kronish LLP
Robert A.J. Barry, Sandra J. Vrejan, Bingham McCutchen LLP

S-1

--------------------------------------------------------------------------------

EXHIBIT A: Fee Simple Interests

San Luis Obispo Promenade Property, 313 Madonna Road, San Luis Obispo,
California 93405.

Yuba Sutter Mall Property, 905 Colusa Avenue, Yuba City, California 95991.

Hanford Mall Property, 1673 West Lacey Blvd, Hanford, California 93230.



A-1

--------------------------------------------------------------------------------

EXHIBIT B: Leasehold Interests

Leases and all amendments thereto at the following locations:



Store No.

Property/Lease Description

03

Visalia, Shopping Center, 2211 S. Mooney Blvd, Visalia, California 93277.

04

Santa Maria, Shopping Center, 100 Town Center East, Santa Maria, California
93454.

05

Fashion Fair, Fresno, Shopping Center, 755 E. Shaw Avenue, Fresno, California
93710.

07

Chico, Shopping Center, 1962 East 20th Street, Chico, California 95928.

09

Sacramento, Country Club Plaza, Shopping Center, 2300 Watt Avenue, Sacramento,
California 95825.

10

Bakersfield Valley Plaza, Shopping Center, 2801 Ming Avenue, Bakersfield,
California 93304.

16

Modesto Vintage Fair, Shopping Center, 3401 Dale Road, Suite 200, Modesto,
California 95356.

20

San Luis Obispo, Shopping Center, 313 Madonna Road, San Luis Obispo, California
93405.

39

Davis, Shopping Center, 875 Russell Blvd, #2, Davis, California 65616.

42

Riverside, Shopping Center, 3635 Riverside Plaza, Riverside, California 92506.

45

Hemet, Shopping Center, 2200 W. Florida Ave, Hemet, California 92545.

66

Yakima, Shopping Center, 2533 Main Street, Union Gap, Washington 98903.

72

Dimond, Shopping Center, 800 E. Dimond Blvd, #1, Anchorage, AK 99515.

89

Riverpark, Shopping Center, 7890 N. Blackstone, Fresno, California 93720.



B-1

--------------------------------------------------------------------------------

EXHIBIT C: Contracts

Contracts Relating to Fee Simple Interests

Store No.

Store Name

Agreement

14

Yuba City

Construction, Operation and Reciprocal Easement Agreement, The Mall at Yuba
City, dated February 5, 1989, by and between Yuba Plaza Associates, Ltd., J.C.
Penney, Inc., Sears, Roebuck and Co. and Gottschalks, Inc.

Amendment No. 1 to Construction, Operation and Reciprocal Easement Agreement,
The Mall at Yuba City, entered into December 6, 2002, by and between Yuba Plaza
Associates, Ltd., J.C. Penney, Inc., Sears, Roebuck and Co. and Gottschalks,
Inc.

Amendment No. 2 to Construction, Operation and Reciprocal Easement Agreement,
Yuba Sutter Mall - Yuba City, California (Formerly "The Mall at Yuba City"),
entered into March 27, 2009, by and between Steadfast Yuba City I, LLC and
Steadfast Yuba City II, LLC, J.C. Penney, Inc., Sears, Roebuck and Co. and
Gottschalks, Inc.

20

San Luis Obispo

Amended and Restated Construction, Operation and Reciprocal Easement Agreement,
entered in as of July 30, 1999, by and among MBK Southern California, Ltd.
(Successor in interest to MONY Life Insurance Company [formerly known as The
Mutual Life Insurance Company of New York], Gottschalk's, Inc. and Nesbitt
Partners San Luis Obispo Venture Ltd.

29

Hanford

Construction, Operation and Reciprocal Easement Agreement, Hanford Mall, entered
into January 30, 1992, by and between Hanford Mall Associates, Gottschalks, Inc.
and Mervyn's (Hanford Mall Associates, assigned its interest to Hanford Mall
Partners, L.P., pursuant to an Assignment of Operating Agreements, made as of
January 27, 1998).

Amendment No. 1 to Construction, Operation and Reciprocal Easement Agreement,
Hanford Mall entered into December 30, 1992, by and between Hanford Mall
Associates, Gottschalks, Inc., Mervyn's.

Amended and Restated Construction, Operation and Reciprocal Easement Agreement,
Hanford Mall, entered into July 30, 1999, by and between Hanford Mall Partners,
L.P., Gottschalks, Inc., Mervyn's, and Sears, Roebuck and Co.

Separate Agreement, entered into 1992, by and between Gottschalks, Inc. and
Hanford Mall Associates, L.P. (Hanford Mall Associates, L.P. assigned its
interest to Hanford Mall Partners, L.P., pursuant to an Assignment of Operating
Agreements, made as of January 27, 1998).

Contracts Relating to Leasehold Interests

Store No.

Store Name

Agreement

05

Fashion Fair

Second Amendment to and Restatement of Construction, Operation and Reciprocal
Easement Agreements (Fresno Fashion Fair), dated July 1, 1982, among Triple "F"
Investments, The MacDonald Group, Ltd, Carter Hawley

C-1

--------------------------------------------------------------------------------



 

 

Hale Stores, Inc., J.C. Penney Company, Inc., and R.H. Macy & Co., Inc., as
amended.

Letter Agreement (re: Improvement Rent), dated May 15, 1998, between Macerich
Fresno Limited Partnership, successor in interest to MCA Fresno Associates,
L.P., and Gottschalks, Inc.

07

Chico

Construction, Operation and Reciprocal Easement Agreement and Second Amendment
to and Restatement of Declaration of Easements (Chico Mall), dated September 30,
1992, by and between Chico Mall Associates and J.C. Penney Properties, Inc.

09

Sacramento

Reciprocal Grant of Easements and Declaration of Establishment of Restrictions
and Covenants Affecting Land known as Country Club Plaza, dated December 31,
1968, by and among E. Phillip Lyon and Lillian Lyon, his wife, and Sheldon M.
Gordon and Jane W. Gordon, his wife, as tenants in common, New York Life
Insurance Company and Broadway-Hale Stores, Inc., Security Pacific National
Bank, as Trustee for Continental Assurance Company, Beneficiary, W. Kevin Casey
and James F. Thacher, joint tenants, as Trustee for New England Mutual Life
Insurance Company, Beneficiary under two deeds of trust, Western Title Insurance
Company, as Trustee for The Franklin Life Insurance Company, Beneficiary, as
Trustee for Earl Cohen, Ida R. Cohen, his wife, James J. Cordano, June Cordano,
his wife, Norman L. Iverson and Marie K. Iverson, his wife, Sol Mindlin and
Doris Mindlin, his wife, Herbert L. Wallerstein, Jr., and Norma C. Wallerstein,
his wife, Martin H. Webster and Miriam G. Webster, his wife, Beneficiaries, J.C.
Penney Company, Inc., Michael J. King and Gertrude Lucille King , his wife, and
Burrell I. Lusk and Maybelle G. Lusk, his wife, as amended.

10

Bakersfield Valley Plaza

Third Amendment to and Restatement of Declaration of Restrictions and Covenants
Affecting Land and Construction and Operating Agreement, dated as of May 13,
1987, among Valza Corp, Carter Hawley Hale Stores, Inc., J. C. Penney
Properties, Inc., Sears, Roebuck and Co., and The May Department Stores Company.

16

Modesto Vintage Fair

First Amendment to and Restatement of Construction, Operation and Reciprocal
Easement Agreement (Modesto, California) (Vintage Faire Associates), dated as of
March 1, 1977, among Sears Roebuck and Co., J.C. Penney Company, Inc., R.H. Macy
& Co., Inc. and Carter Hawley Hale Stores, Inc.

20

San Luis Obispo

Amended and Restated Construction, Operation and Reciprocal Easement Agreement,
entered in as of July 30, 1999, by and among MBK Southern California, Ltd.
(successor in interest to MONY Life Insurance Company [formerly known as The
Mutual Life Insurance Company of New York], Gottschalk's, Inc. and Nesbitt
Partners San Luis Obispo Venture Ltd.

72

Dimond

Agreement for Covenants, Conditions and Restrictions, dated April 6, 1990, by
and between Joe C. Ashlock and Patty Ashlock, husband and wife, and Dimond
Center, Ltd.

 

 

C-2

--------------------------------------------------------------------------------

EXHIBIT D: Purchase and Sale Agreement



PURCHASE AND SALE AGREEMENT


(California Property)

This Purchase and Sale Agreement (the "Agreement") is entered into by and
between Gottschalks Inc., a Delaware corporation ("Seller"), and Forever 21
Retail, Inc., a California corporation ("Buyer"), as of ____________, 2009
("Effective Date"). This Agreement is entered into pursuant to that certain
Asset Purchase Agreement, dated as of May __, 2009 (the "APA"), by and between
Seller and Buyer.

RECITALS

WHEREAS, Seller owns certain real property commonly known as ________________
(the "Land"), which is improved with one or more buildings, structures,
"Immoveable Fixtures" (as defined in the APA) and/or other improvements affixed
to or located on the Land (the "Improvements"; the Land and the Improvements are
referred to as the "Property"), all as more particularly described herein;

WHEREAS, pursuant to the APA, Seller has (among other matters) agreed to sell to
Buyer, and Buyer has (among other matters) agreed to purchase from Seller, all
of Seller's interests in the Property; and

WHEREAS, on or before the date hereof, Buyer has opened an escrow ("Escrow")
with Chicago Title Insurance Company, 700 South Flower Street, Suite 800, Los
Angeles, California 90017 ("Escrow Holder"), through which Escrow the purchase
and sale of the Property shall be consummated at Closing (as defined below) in
accordance with the terms and subject to the conditions set forth herein and in
the APA;

NOW, THEREFORE, for and in good consideration, the sufficiency of which is
hereby acknowledged, Buyer and Seller agree as follows:

ARTICLE 1

AGREEMENT OF SALE

1.1   Seller agrees to sell and Buyer agrees to purchase all of Seller's right,
title and interests in and to the Property described herein, including all
Appurtenances (defined below) thereon, under the terms and conditions set forth
in this Agreement and in the APA.

1.2   The legal description of the Land is attached hereto as Exhibit "A".

1.3   The term "Property" also includes:

1.3.1   all of Seller's privileges, rights and easements appurtenant to the
Land, including without limitation all minerals, oil, gas, and other hydrocarbon
substances on and under the Land; all development rights, air rights, water,
water rights, and water stock relating to

D-1

--------------------------------------------------------------------------------

the Land; all right, title, and interest of Seller in and to any streets,
alleys, passages, water and sewer taps, sanitary or storm drain capacity or
reservations and rights under utility agreements, and other easements and other
rights-of-way included in, adjacent to or used in connection with the beneficial
use and enjoyment of the Land (collectively, the "Appurtenances");

1.3.2   all Immoveable Fixtures; and

1.3.3   subject to Buyer's obligation to pay any Cure Amounts applicable thereto
in accordance with Section 1.3.1 of the APA, all intangible rights, entitlements
and contract rights (including, but not limited to, any reciprocal easement
agreements associated with the Property), if any, owned by Seller and related to
the Land and/or the Improvements (excluding all signage rights, contracts
related to advertising, rights to display or operate commercial advertising on
the Land or the Improvements and other similar rights) (collectively, the
"Rights"), but only to the extent such Rights are assignable and not otherwise
rejected in connection with Seller's bankruptcy proceedings.

ARTICLE 2

TITLE MATTERS

2.1   At the Closing (as defined below), Seller agrees to convey or cause to be
conveyed to Buyer, and Buyer agrees to accept, title to the Land and
Improvements in such form as is provided for in the APA and that Chicago Title
Company (the "Title Company") is willing to insure. In connection therewith, and
in accordance with Section 1.1.2 of the APA, Buyer has obtained and delivered to
Seller prior to the Effective Date a commitment for title insurance from the
Title Company, attached hereto as Exhibit "B" (the "Title Commitment"), which
Buyer and Seller hereby agree and acknowledge to be in a form satisfactory to
both parties.

2.2   In addition to Section 2.1 above, Buyer and Seller hereby agree and
acknowledge that the Property is to be transferred at the Closing free and clear
of all liens (including, without limitation, monetary liens representing monies
owed), claims, encumbrances and security interests except for the "Permitted
Exceptions" (as defined in the APA) thereto, in accordance with Section 1.1.1 of
the APA.

ARTICLE 3

CLOSING DATE

Subject to the terms and conditions set forth herein and in the APA, the closing
and the conveyance of title under this Agreement (the "Closing") shall take
place on such date (the "Closing Date") and at such time and location as is
permitted under the APA.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES; COVENANTS

4.1   Buyer hereby represents and warrants to Seller that it is a sophisticated
real property buyer, that the principals of Buyer are experienced in the
ownership, operation and

D-2

--------------------------------------------------------------------------------

management of retail-oriented non-residential real property and are aware of the
economic, market and political risks inherent in the ownership, operation and
management of the Property, and that Buyer does not rely on any representation
of Seller (except as set forth in this Article 4 or Section 6 of the APA) but
has instead conducted a thorough independent due diligence inquiry of all
material factors affecting the value and potential of the property.

4.2   Seller hereby represents and covenants that from and after the Effective
Date through the Closing Date, Seller will maintain or cause to be maintained in
full force and effect comprehensive general liability casualty and other
insurance on the Property in commercially reasonable amounts.

4.3   Seller hereby covenants to deliver the Property to Buyer in accordance
with Section 7.3.2 of the APA.

4.4   Notwithstanding anything contained in this Agreement to the contrary,
except for any representations and warranties expressly made by Seller in this
Agreement or in the APA, it is understood and agreed that neither Seller nor any
of its respective agents, employees or contractors has made and is not now
making, and Buyer has not relied upon and will not rely upon (directly or
indirectly), any warranties or representations of any kind or character, express
or implied, oral or written, past, present or future, with respect to the
Property, including warranties or representations as to (a) matters of title,
(b) environmental matters relating to the Property or any portion thereof, (c)
geological conditions, including subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water and
earthquake faults and the resulting damage of past and/or future earthquakes,
(d) whether, and to the extent to which, the Property or any portion thereof is
affected by any stream (surface or under ground), body of water, flood prone
are, floodplain, floodway or special flood hazard, (e) drainage, (f) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) zoning to which the Property or any portion
thereof may be subject, (h) the availability of any utilities to the property or
any portion thereof including water, sewage, gas and electric, (i) usages of
adjoining property; (j) access to the Property or any portion thereof, (k) any
income, expenses, charges, liens, encumbrances, rights or claims on or affecting
or pertaining to the Property or any part thereof, (l) the presence of hazardous
substances in or on, under or in the vicinity of the Property, (m) the condition
or use of the Property or compliance of the Property with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire or zoning ordinances, codes or other similar laws, (n) the
existence or non-existence of underground storage tanks, (o) any other matter
affecting the stability or integrity of the Property, (p) the potential for
development of the Property, (q) the existence of vested land use, zoning or
building entitlements affecting the Property, (r) the merchantability of the
Property or fitness or the Property for any particular purpose (Buyer affirming
the Buyer has not relied on the skill or judgment of Seller or any of its
respective agents, employees or contractors to select or furnish the Property
for any particular purpose, and that Seller makes no warranty that the Property
is fit for any particular purpose), or (s) tax consequences (including the
amount, use or provisions relating to any tax credits). Buyer further
acknowledges that any information of any type which Buyer has received or may
receive from Seller or any of its respective agents, employees or contractors,
including any environmental reports and surveys, is furnished on the express
condition that Buyer shall not rely thereon, but

D-3

--------------------------------------------------------------------------------

shall make an independent verification of the accuracy of such information, all
such information being furnished without any representation or warranty
whatsoever.

4.5   The representations set forth in this Article 4 shall survive Closing and
delivery of the Deed (as defined below) for a period of thirty (30) days.
Following such thirty (30) day period, neither party shall bring a claim against
the other party for any violation or misrepresentation of any representation or
warranty in this Article 4.

ARTICLE 5

CLOSING

5.1   Buyer and Seller shall promptly on the Escrow Holder's request execute
such additional escrow instructions as are reasonably required to consummate the
transactions contemplated by this Agreement and are not inconsistent with this
Agreement.

5.2   At the Closing, Seller shall deliver or cause to be delivered to the
Escrow Holder the following:

5.2.1   The duly executed and acknowledged deed, in the form attached hereto as
Exhibit "C" (the "Deed"), conveying the portions of the Property which
constitute real property under California law to Buyer subject only to the
Permitted Exceptions;

5.2.2   A duly executed and acknowledged instrument in the form attached hereto
as Exhibit "D" ("Bill of Sale") conveying the Immoveable Fixtures and any other
portions of the Property (other than the Rights) which do not constitute real
property under California law to Buyer;

5.2.3   A duly executed assignment and assumption agreement (the "Assignment of
Contracts and Intangibles") in the form attached hereto as Exhibit "E" conveying
the Rights under California law to Buyer;

5.2.4   Certificates required by 1445 of the Internal Revenue Code of 1986 in
the form attached hereto as Exhibit "F", and the California Revenue and Taxation
Code 18815 in a form reasonably agreed to by the parties, each executed by
Seller (collectively "Nonforeign Certifications"), to relieve Buyer of any
potential transferee's withholding liability under such statutes;

5.2.5   Such affidavits as may be customarily and reasonably required by the
Title Company;

5.2.6   An executed closing statement reasonably acceptable to Seller; and

5.2.7   Such additional documents, including written Escrow instructions
consistent with this Agreement, as may be necessary or desirable to convey the
Property in accordance with this Agreement.

D-4

--------------------------------------------------------------------------------

5.3   At the Closing, Buyer shall deliver or cause to be delivered to the Escrow
Holder the following:

5.3.1   Such proof of Buyer's authority and authorization to enter into and
perform under this Agreement, and such proof of power and authority of the
individuals executing or delivering any instruments, documents, or certificates
on behalf of Buyer to act for and bind Buyer as may reasonably be required by
Seller and the Escrow Holder;

5.3.2   Such other instruments and documents, including written Escrow
instructions consistent with this Agreement, as may be reasonably required to
consummate the transaction in accordance with this Agreement.

5.4   Following the Escrow Holder's receipt of (a) all documents identified in
Sections 5.2 and 5.3, (b) the Closing Consideration (as defined in the APA) in
accordance with Section 4.5 of the APA, (c) written confirmation from the Title
Company that it is ready, willing, and able to issue the Title Policy (as
defined in the APA), and (d) all written instructions required to be delivered
to the Escrow Holder by Buyer, by Seller and by Buyer and Seller jointly at or
before Closing in accordance with the terms of the APA, then, and only then, the
Escrow Holder shall close Escrow by:

5.4.1   Recording the Deed;

5.4.2   Confirming the Title Company's issuance of the Title Policy to Buyer;
and

5.4.3   Delivering to Buyer the Bill of Sale, the Assignment of Contracts and
Intangibles, the Nonforeign Certification and copies of all recorded documents
related to the transfer or encumbering of the Property.

Thereafter, Escrow Holder shall deliver signed closing statements showing all
receipts and disbursements to Buyer and Seller and shall file with the Internal
Revenue Service (with copies to Buyer and Seller) any required reporting
statements.

ARTICLE 6

RISK OF LOSS

6.1   Except as otherwise provided for in the APA, the risk of loss or damage to
the Property by fire or other casualty, until Closing, is assumed by Seller, but
without any obligation of Seller to repair or replace any such loss or damage
unless Seller elects to do so as hereinafter provided. Seller shall notify Buyer
of the occurrence of any such loss or damage to the Property within 10 days
after such occurrence but in any event no less than three (3) business days
prior to the date of Closing, whichever first occurs; provided, however, that in
the event such loss or damage occurs within three (3) business days of the
Closing, Seller shall notify Buyer thereof as soon as is reasonably practicable
in advance of the Closing, and by such notice shall state whether or not Seller
elects to repair or restore the Property, as the case may be. If Seller elects
to make such repairs and restorations, Seller's notice shall set forth an
adjourned date for the Closing, which shall be not more than 60 days after the
date of the giving of Seller's notice. If Seller either does not elect to do so
or, having elected to make such repairs and restorations, fails

D-5

--------------------------------------------------------------------------------

to complete the same on or before said adjourned date for the Closing, Buyer may
by written notice to Seller in advance of the Closing elect to (i) complete the
purchase of the Property in accordance with this Agreement, or (ii) elect to
terminate this Agreement without penalty and abandon the purchase of the
Property (but not terminate the APA or the other Definitive Transfer Agreements
(as defined in the APA) or abandon the other transactions contemplated thereby),
in each case without reduction in the Purchase Price (as defined in the APA). In
the event Buyer elects to complete the purchase of the Property as contemplated
in clause (i) above, and Seller carries hazard insurance covering such loss or
damage, Seller shall (A) pay any insurance deductible in connection therewith to
Buyer at Closing, and (B) assign to Buyer all of Seller's right, title and
interest in and to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards which are attributable to the
loss of or damage to all or any part of the Property, and shall turn over to
Buyer at the Closing the net proceeds actually collected by Seller under the
provisions of such hazard insurance policies to the extent that they are
attributable to loss of or damage to the Property, less any sums theretofore
expended by Seller in repairing or replacing such loss or damage or in
collecting such proceeds.

6.2   If notice of any action, suit or proceeding shall be given after the date
hereof but prior to the Closing for the purpose of a material taking in eminent
domain or condemning any material part of the Property, then the award with
respect to such condemnation, taking or change, except for any expense
theretofore incurred by Seller for restoration or safety in connection therewith
(which sum shall be reimbursed by Buyer to Seller at Closing), shall be assigned
(without representation or warranty by or recourse against Seller) to Buyer
without further consideration, and this Agreement shall continue in full force
and effect without any modification or abatement of the Purchase Price or any
liability or obligation on the part of Seller by reason of such taking, and the
definition of "Property" shall be accordingly amended.

ARTICLE 7

"AS IS" PURCHASE; RELEASE

7.1   Except as otherwise provided for in this Agreement or in the APA, and as a
material inducement to Seller's execution and delivery of this Agreement and
performance of its duties under this Agreement: BUYER HAS AGREED TO ACCEPT
POSSESSION OF THE PROPERTY ON THE CLOSING DATE ON AN "AS IS" BASIS. SELLER AND
BUYER AGREE THAT THE PROPERTY SHALL BE SOLD "AS IS, WHERE IS, WITH ALL FAULTS"
WITH NO RIGHT OF SET- OFF OR REDUCTION IN THE PURCHASE PRICE (EXCEPT AS PROVIDED
IN SECTION 3.1.1 OF THE APA), AND, EXCEPT AS SET FORTH IN SECTION 6.1 OF THE APA
OR ARTICLE 4 OF THIS AGREEMENT, SUCH SALE SHALL BE WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED (INCLUDING, WITHOUT LIMITATION,
WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES, USES, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE), AND SELLER DISCLAIMS AND RENOUNCES ANY SUCH
REPRESENTATION OR WARRANTY.

7.2   Except as otherwise specifically provided for in this Agreement or in the
APA, effective from and after the Closing, Buyer hereby waives, releases,
acquits, and forever

D-6

--------------------------------------------------------------------------------

discharges Seller, and Sellers agents, directors, officers, and employees to the
maximum extent permitted by law, of and from any and all claims, actions, causes
of action, demands, rights, liabilities, damages, losses, costs, expenses, or
compensation whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or that may arise in the future because of or in any
way growing out of or connected with the APA, this Agreement and the Property
(including without limitation the condition of the Property), except matters
arising from Seller's fraud or intentional misrepresentation. BUYER EXPRESSLY
WAIVES ITS RIGHTS GRANTED UNDER CALIFORNIA CIVIL CODE 1542 AND ANY OTHER
PROVISION OF LAW THAT PROVIDES A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
BUYER DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS AGREEMENT TO
RELEASE SELLER.

Seller and Buyer have each initiated this Section 7.2 to further indicate their
awareness and acceptance of each and every provision of this Agreement. The
provisions of this Section 7.2 shall survive the Closing.

Seller's Initials: _____

Buyer's Initials: _____

ARTICLE 8

MISCELLANEOUS

8.1   Buyer agrees that it shall not record this Agreement or any memorandum
hereof. If Buyer violates the provisions of the preceding sentence, Buyer shall
promptly thereafter cause all such recordings to be duly removed of record
promptly, at its sole cost and expense.

8.2   This Agreement is entered into after full investigation, neither party
relying upon any statement or representations made by Seller or Buyer or anyone
else not embodied in this Agreement or the APA.

8.3   This Agreement and the exhibits attached hereto, as well as the APA,
contain the entire understanding between the parties hereto with respect to the
transactions contemplated hereby and supersede and replace all prior and
contemporaneous agreements and understandings, oral or written, with regard to
such transactions; provided, however, that this Agreement is subject in all
respects to the terms and conditions of the APA and, in the event of any
conflict with or inconsistency between this Agreement and the APA, the APA shall
control. All exhibits or schedules hereto and any documents and instruments
delivered pursuant to any provision hereof are expressly made a part of this
Agreement as fully as though completely set forth herein. This Agreement may be
amended or modified, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto, or in the case of a waiver, by the party waiving
compliance. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

D-7

--------------------------------------------------------------------------------

8.4   Failure of either party to object to any act or omission on the part of
the other party, no matter how long the same may continue, shall not be deemed
to be a waiver by such party of any of its rights hereunder unless expressly
provided to the contrary herein. Any waiver by any party of any condition, or of
the breach of any provision, term, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall not be deemed
to be or construed as a furthering or continuing waiver of any such condition,
or of the breach of any other provision, term, covenant, representation or
warranty of this Agreement.

8.5   In the event that any part of this Agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect only
if, after excluding the portion deemed to be unenforceable, the remaining terms
shall provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of the date
this Agreement was executed or last amended.

8.6   None of the provisions, representations, warranties, covenants and
agreements of this Agreement shall survive the Closing and delivery of the Deed
or earlier termination of this Agreement unless expressly provided herein to the
contrary; provided, however, that notwithstanding the foregoing, this Article 8
shall survive the Closing and delivery of the Deed or earlier termination of
this Agreement.

8.7   Time is of the essence in the performance of each and every term of this
Agreement.

8.8   In the event of any action or proceeding to enforce a term or condition of
this Agreement, any alleged disputes, breaches, defaults, or misrepresentations
in connection with any provision of this Agreement or any action or proceeding
in any way arising from this Agreement, the prevailing party in such action, or
the non-dismissing party when the dismissal occurs other than by a settlement,
shall be entitled to recover the reasonable costs and expenses, including
without limitation reasonable attorney fees and costs of defense paid or
incurred in good faith. The "prevailing party," for purposes of this Agreement,
shall be deemed to be that party who obtains substantially the result sought,
whether by settlement, dismissal, or judgment.

8.9   This Agreement is binding upon and made solely for the benefit of Seller,
Buyer and their respective heirs, personal representatives, successors and
permitted assigns. Nothing in this Agreement is intended to or shall confer any
rights or remedies under or by reason of this Agreement on any persons other
than Seller and Buyer and their respective successors and permitted assigns.
Nothing in this Agreement is intended to or shall relieve or discharge the
obligations or liability of any third persons to Seller or Buyer. This Agreement
is not intended to nor shall it give any third persons any right of subrogation
or action over or against Seller or Buyer.

8.10   No party hereto shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto, and any
such attempted assignment without such prior written consent shall be void and
of no force and effect; provided, however, that Buyer may, upon written notice
to Seller, assign its rights and obligations under this

D-8

--------------------------------------------------------------------------------

Agreement to one or more wholly-owned subsidiaries; and, provided, further, that
Seller may, upon written notice to Buyer, assign its rights and obligations
under this Agreement to any trustee appointed by United States Bankruptcy Court
for the District of Delaware (the "Bankruptcy Court"). This Agreement shall
inure to the benefit of and shall be binding upon the successors and permitted
assigns of the parties hereto. Notwithstanding the foregoing, no such assignment
shall release Buyer from any obligation or covenant hereunder.

8.11  The section headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

8.12   All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given: (A)
on the date of service, if served personally on the party to whom notice is to
be given; (B) on the date of delivery or refusal, as confirmed by Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service; or (C) on the date of delivery or refusal as
evidenced by return receipt, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, return receipt requested,
postage prepaid and properly addressed, to the party as follows:

If to Seller:

Gottschalks Inc.
7 River Park Place East
Fresno, California 93729
Attention: James R. Famalette
Chairman and Chief Executive Officer
Facsimile: (559) 434-4666

With a copy to (which copy alone shall not constitute notice):

O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, California 90071
Attention: C. James Levin, Esq., and Stephen H. Warren, Esq.
Facsimile: (213) 430-6407

With a copy to the Counsel to the Official Committee of Unsecured Creditors of
the Company (which copy alone shall not constitute notice):

Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036
Attention: Lawrence C. Gottlieb, Esq.,
Michael Klein, Esq.

Facsimile: (212) 479-6275


If to Buyer:

Forever 21 Retail, Inc.

D-9

--------------------------------------------------------------------------------

2001 S. Alameda Street
Los Angeles, California 90058
Attention: Lawrence H. Meyer
Executive Vice President
Facsimile: (213) 741-8860

With a copy to (which copy alone shall not constitute notice):

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attention: Peter M. Gilhuly, Esq.
Facsimile: (213) 891-8763

If to Escrow Holder:

Chicago Title Insurance Company

700 South Flower Street, Suite 800
Los Angeles, California 90017
Attention: Lizeth Villalobos
Maurice Neri
Facsimile: (213) 612-4116

8.13   This Agreement shall be governed by the laws of the State of California,
without cognizance to conflicts of laws rules, except to the extent that the
laws of such State are superseded by the United States Bankruptcy Code. For so
long as Seller is subject to the jurisdiction of the Bankruptcy Court, the
parties hereto irrevocably elect as the sole judicial forum for the adjudication
of any matters arising under or in connection with the Agreement, and consent to
the exclusive jurisdiction of, the Bankruptcy Court. After Seller is no longer
subject to the jurisdiction of the Bankruptcy Court, the parties hereto
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreement, and consent to the
jurisdiction of, any state or federal court having competent jurisdiction over
the State of California.

8.14   In the event of any reduction in the assessed valuation of the Property
for the fiscal year in which title closes or for fiscal years ending prior the
Closing, the net amount of any tax savings shall (a) with respect to fiscal
years ending prior the Closing, be payable to Seller, and (b) with respect to
the fiscal year in which the Closing shall occur, after deduction of expenses
and attorneys' fees, be adjusted between Seller and Buyer in accordance with
Section 9 of the APA.

8.15   This Agreement has been executed after negotiation and the opportunity by
both parties to have this Agreement reviewed and revised by legal counsel of
their choice. None of the provisions of this Agreement shall be interpreted or
construed against a party hereto solely by virtue of the fact that any such
provision shall have been drafted by legal counsel representing such party.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

D-10

--------------------------------------------------------------------------------



   

SELLER:

   

GOTTSCHALKS INC., a Delaware corporation

   

By: ______________________
Name: _______________________
Title: _____________________

   

BUYER:

   

FOREVER 21 RETAIL, INC., a California corporation

   

By: ______________________
Name: _______________________
Title: _____________________

 

D-11

--------------------------------------------------------------------------------

EXHIBIT E: Assumption and Assignment Agreement



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

Forever 21 Retail, Inc.
Attn: Lawrence Meyer
2001 S. Alameda Street
Los Angeles, California 90058



(Above Space for Recorder's Use Only)

ASSIGNOR MAY HAVE CLAIMS UNDER THE
LEASES FOR CHARGES PAID BY THE
ASSIGNOR WHICH CLAIMS MAY BE
DISPUTED. THESE CLAIMS WILL BE RETAINED
BY ASSIGNOR.

AGREEMENT OF ASSUMPTION AND ASSIGNMENT OF LEASE

THIS ASSUMPTION AND ASSIGNMENT AGREEMENT (this "Agreement") is made as of this
___ day of __________, 2009, by and between Gottschalks Inc., a Delaware
corporation having its offices located at 7 River Park Place, Fresno, California
93720 ("Assignor"), and Forever 21 Retail, Inc., a California corporation,
having its offices located at 2001 S. Alameda Street, Los Angeles, California
90058 ("Assignee").

I. The Lease

Assignor, a debtor in possession, is a tenant under those certain Leases
(collectively, the "Leases") described on Exhibit A attached hereto and
incorporated herein (as the same may have been amended, supplemented or extended
from time to time) together with the Designated Contracts (as defined in the APA
(defined below) and as set forth on Exhibit B), for the premises located at the
addresses set forth on Exhibit A and more specifically described in each Lease
(collectively, the "Premises"). The landlord under each Lease is set forth on
Exhibit A ("Landlord").

II. Assignor's Bankruptcy Case

Assignor has filed proceedings under Chapter 11 of the Title 11 of the United
States Code, 11 U.S.C. 101 - 1330 (the "Bankruptcy Code") in the United States
Bankruptcy Court for the District of Delaware (the "Bankruptcy Court"). Assignor
continues to operate its business and manage its properties as a
debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.
No trustee has been appointed in Assignor's Chapter 11 case.

E-1

--------------------------------------------------------------------------------



On _________, 2009, an auction of certain of Assignor's leases was conducted in
accordance with an order entered by the Bankruptcy Court on _________, 2009
(Docket No. ____) (the "Procedures Order") establishing procedures for the sale
of Assignor's remaining unexpired nonresidential real property leases at auction
pursuant to Sections 105, 363 and 365 of the Bankruptcy Code and Rules 6004 and
6006 of the Federal Rules of Bankruptcy Procedure, and Assignee was determined
to be the Successful Bidder at the auction for the Leases.

Assignor proposes to sell and Assignee to purchase all of Assignor's rights
title and interest in, to and under the Leases and certain fee simple properties
pursuant to an Asset Purchase Agreement dated May __, 2009 between Assignor and
Assignee (the "APA"). Assignor and Assignee are asking the Bankruptcy Court to
approve the assumption of the Leases by Assignor and the assignment thereof to
Assignee pursuant to the terms of the APA at a hearing scheduled for _________,
2009 (the "Sale Hearing").

III. Assignor's Assignment of the Leases

Assignee desires to have Assignor assign to it, pursuant to section 365(f) of
the Bankruptcy Code, on the terms and conditions set forth herein and in the
APA, all of Assignor's right, title and interest of any kind or nature in and to
the Leases and the Designated Contracts including, without limitation, the right
to possession.

NOW, THEREFORE, pursuant to the terms set forth below and for the consideration
set forth below, the parties hereto agree as follows:

A. Assignment. As of the Closing Date (as defined in the APA), Assignor hereby
assumes the Leases and Designated Contracts pursuant to 11 U.S.C. Section 365.
As of the Closing Date, Assignor assigns, transfers, conveys and sets over unto
Assignee, its successors and assigns, all of Assignor's right, title, and
interest in, to and under the Leases and Designated Contracts including, without
limitation, all of Assignor's right, title and interest in the buildings and
improvements located on each Premises and in and to all security deposits made
by Assignor under the Leases, for the remainder of each Lease or Designated
Contract term (the "Assignment") and Assignee hereby accepts the Assignment.
Assignee hereby recognizes and acknowledges that each Landlord's right to full
performance of all terms, conditions and covenants of the applicable Lease
remains in effect on and after the Closing Date. Except to the extent otherwise
agreed in writing by the applicable Landlord or as modified by the Sale Order
(defined below), Assignee and its successors and assigns hereby accepts the
foregoing assignment and assumes all of the terms, conditions and covenants of
each applicable Lease as tenant under such Lease. Further, pursuant to section
365(f) of the Bankruptcy Code, on and after the Closing Date, Assignor and its
estate shall be relieved from any liability for any breach of any Lease
occurring after the Closing Date, and Assignee agrees to indemnify, defend and
hold Assignor harmless from and against (i) any default in the performance of
such terms, conditions and covenants occurring after the Closing Date for any
default resulting from Assignee's action or non-action or (ii) against any
expense, loss, damage, claim, causes of action, and demand arising out of or
connected with Assignee's breach under any Lease after the Closing Date. To the
extent any Landlord and Assignor have agreed to the cure amount as full
satisfaction of such Landlord's claim for monies owed under the applicable Lease
by Assignor, payment of such amount by Assignor to such Landlord together with
the assumption and

E-2

--------------------------------------------------------------------------------



assignment of such Lease to Assignee pursuant to this Agreement shall relieve
Assignee of all liability arising under such Lease on account of any and all
claims or defaults accruing prior to the Closing Date.

B. Consideration. Assignee and Assignor agreed to the transactions contemplated
in the APA that included the purchase of certain fee simple interests in
addition to the Leases and Designated Contracts (collectively, the "Real
Property Interests"). The total consideration to be paid by Assignee to Assignor
(the "Purchase Price") for the Real Property Interests is Seventeen Million
Seven Hundred Thousand Dollars ($17,700,000.00) as set forth in the APA.

C. Bankruptcy Court Approval. This Agreement is contingent upon Assignor
obtaining an order of the Bankruptcy Court (the "Sale Order") authorizing: (1)
Assignor to enter into this Agreement and, (2) the assumption and assignment of
the Leases and Designated Contracts pursuant hereto. Assignor shall promptly
make reasonable efforts to obtain approval of the Assignment at the Sale
Hearing.

D. Free and Clear of Liens and Encumbrances. Upon entry of the Sale Order, each
Lease shall be free and clear of any liens, security interests, pledges or other
interests, all such interests to attach to the proceeds paid to Assignor by
Assignee.

E. Adequate Assurance Data. As a condition of the bidding procedures approved by
the Bankruptcy Court (the "Bidding Procedures") and in compliance with said
Bidding Procedures, prior to or with the execution of this Agreement, Assignee
has supplied Assignor with: (i) the full name and identity of the proposed
Assignee of each Lease; (ii) a current financial statement or such other proof
of financial condition of the proposed Assignee or guarantor, if any; and (iii)
a written statement of the proposed Assignee's expected use of each Premises.
Assignee hereby accepts and agrees to be bound by the applicable bid procedures
set forth in the Bidding Procedures.

F. Use. Assignee shall use the Premises for such purposes as are authorized
under the Lease or applicable law. More specifically, Assignee intends to use
the Premises for the purpose set forth on Exhibit A.

G. Possession. Assignor agrees to provide Assignee with possession of each
Premises on the later of (A) the Closing Date and (B) the earlier of (i) the
date that is ten (10) business days following the conclusion of the GOB Sale (as
defined in the APA), or (ii) July 31, 2009.

H. Initial Rent. Assignee shall be responsible for, and shall pay, rent and
other obligations and charges due under each Lease to the applicable Landlord
(in accordance with the terms of each Lease) as provided in Section 1.2 of the
APA.

I. Commission. With the exception of consulting fees payable by Assignor to DJM
Asset Management, LLC, any commission due and payable as a result of this
Agreement shall be paid by Assignee. Assignee hereby indemnifies Assignor and
its estate for any claims of brokerage or other fees, other than that made by
DJM Asset Management, LLC.

E-3

--------------------------------------------------------------------------------



J. Miscellaneous.

(1) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware and to the extent permissible and not inconsistent
with the laws of the State of Delaware, under the laws of the state where the
Premises are located. The parties agree that the Bankruptcy Court shall have
exclusive jurisdiction over any disputes hereunder, and they each hereby consent
to such jurisdiction.

(2) This Agreement, together with the APA, sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes any prior instruments, arrangements and understandings
relating to the subject matter hereof, except each Lease and all amendments
thereto. In the event of any inconsistencies between this Agreement and the APA,
the APA shall control.

(3) This Agreement may be executed with counterpart signature pages or in more
than one counterpart, all of which shall be deemed one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to all the parties.

(4) Any notice, demand, request or other communication that any party hereto may
be required or may desire to give hereunder ("Notice" or "Notices") shall be in
writing and shall be given as follows: (a) by hand delivery or (b) by overnight
mail via Federal Express or other reputable express courier service:

If to Assignor:

Gottschalks Inc.
7 River Park Place
Fresno, CA 93720
Attention: Greg Ambro
Telephone: (559) 434-4744
Facsimile: (559) 434-4666

with a copy to:

O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attention: James Levin, Esq.
Telephone: (213) 430-6578
Facsimile: (213) 430-6407

Attention: Steven H. Warren, Esq.
Telephone: (213) 430-7875
Facsimile: (213) 430-6407

E-4

--------------------------------------------------------------------------------



With a copy to the Counsel to the Official Committee of Unsecured Creditors of
the Company (which copy alone shall not constitute notice):

Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036
Attention: Lawrence C. Gottlieb, Esq.
Michael Klein, Esq.
Facsimile: (212) 479-6275

If to Escrow Agent:

Chicago Title Insurance Company

700 South Flower Street, Suite 800
Los Angeles, California 90017
Attention: Lizeth Villalobos

Maurice Neri
Facsimile: (213) 612-4116

If to Assignee:

Forever 21 Retail, Inc.
2001 S. Alameda Street
Los Angeles, California 90058
Attention: Lawrence Meyer
Facsimile: (213) 741-8860

with a copy to:

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071-1560
Attention: Peter M. Gilhuly, Esq.
Facsimile: (213) 891-8763

with a copy to:

Alyssa Schaffer, Lease Administrator
25613 Gale Drive
Stevenson Ranch, CA 91381
Facsimile: (661) 260-1594


or at such other address or to such other addressee or to such other facsimile
number as the party to be served with Notice shall have furnished in writing to
the party seeking or desiring to serve Notice as a place for the service of
Notice. Notices shall be deemed to have been received (a) on the next business
day if given by overnight mail, or (b) on the same day, if given by hand
delivery.

E-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment has been duly executed this ______ day of
_________, 2009.

ASSIGNOR:

GOTTSCHALKS INC.,
a Delaware corporation

 

 

By: __________________________
Name:
Title:

ASSIGNEE:

FOREVER 21, INC.,
a California corporation

 

 

By: __________________________
Name:
Title:

E-6

--------------------------------------------------------------------------------

